EXECUTION VERSION




NINTH RESTATED AND AMENDED CREDIT AGREEMENT
Dated as of April 15, 2016
among
TRITON CONTAINER INTERNATIONAL LIMITED, 
as the Borrower,
Various Lenders,
MUFG UNION BANK, N.A., as 
as Syndication Agent,
WELLS FARGO BANK, N.A. AND SUNTRUST BANK, 
as Co-Documentation Agents,
and
BANK OF AMERICA, N.A., 
as Administrative Agent and an Issuer
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, 
SUNTRUST ROBINSON HUMPHREY, INC., 
MUFG UNION BANK, N.A. AND 
WELLS FARGO BANK, N.A., 
Joint Lead Arrangers
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED 
AND 
MUFG UNION BANK, N.A.,
Joint Book Runners











--------------------------------------------------------------------------------


TABLE OF CONTENTS








 
 
Page


SECTION 1.


DEFINITIONS AND ACCOUNTING TERMS
1


1.1


Definitions
1


1.2


Accounting Terms
25


1.3


Other Interpretive Provisions
25


1.4


Times of Day
26


1.5


Eurodollar Rate
26


1.6


Letter of Credit Amounts
26


SECTION 2.


COMMITMENTS OF THE LENDERS
26


2.1


Commitments to Make Loans
26


2.2


Commitment to Issue Letters of Credit
27


2.3


Loan Options
27


2.4


Borrowing Procedures
27


2.5


Continuation and/or Conversion of Loans
28


2.6


Maturity of Loans
28


2.7


Defaulting Lenders
28


SECTION 3.


EVIDENCE OF LOANS
31


SECTION 4.


INTEREST AND FEES
32


4.1


Interest
32


4.2


Default Interest
32


4.3


Non-use Fee
32


4.4


Letter of Credit Fees
32


4.5


Fronting Fees
33


4.6


Fees
33


4.7


Method of Calculating Interest and Fees
33


SECTION 5.


LETTERS OF CREDIT
33


5.1


Issuance Requests
33


5.2


Issuances and Extensions
34


5.3


Documentary and Processing Charges Payable to each Issuer
35


5.4


Other Lenders’ Participation
35


5.5


Disbursements
37


5.6


Reimbursement Obligations Absolute
37


5.7


Role of Issuers
38


5.8


Deemed Disbursements; Cash Collateral
39


5.9


Nature of Reimbursement Obligations
41


5.10


Increased Costs; Indemnity
42


5.11


Applicability of ISP and UCP; Limitation of Liability
42


SECTION 6.


PAYMENTS, OFFSETS, PREPAYMENTS AND REDUCTION OR TERMINATION OF THE COMMITMENTS;
BORROWING BASE; INCREASE IN COMMITMENTS
43


6.1


Payments Generally
43


6.2


Prepayments
44


6.3


Reduction or Termination of Commitments
44


6.4


Offset
45





 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
 
Page


6.5


Proration of Payments
45


6.6


Borrowing Base
46


6.7


Increase in the Aggregate Commitment Amount
47


SECTION 7.


ADDITIONAL PROVISIONS RELATING TO EURODOLLAR RATE LOANS; CAPITAL ADEQUACY; TAXES
48


7.1


Increased Cost
48


7.2


Deposits Unavailable or Interest Rate Unascertainable
49


7.3


Changes in Law Rendering Eurodollar Rate Loans Unlawful
50


7.4


Capital Adequacy
50


7.5


Indemnity
51


7.6


Discretion of the Lenders as to Manner of Funding
51


7.7


Special Prepayment; Replacement of Lender
51


7.8


Loan Related Taxes
52


SECTION 8.


COLLATERAL
54


SECTION 9.


REPRESENTATIONS AND WARRANTIES
55


9.1


Existence
55


9.2


Authorization
55


9.3


No Conflicts
56


9.4


Validity and Binding Effect
56


9.5


No Default
56


9.6


Insurance
56


9.7


Litigation and Contingent Liabilities
56


9.8


Title; Liens
57


9.9


Subsidiaries
57


9.10


Partnerships; Limited Liability Companies
57


9.11


Purpose
57


9.12


Regulations T, U and X
57


9.13


Compliance
57


9.14


Pension and Welfare Plans
58


9.15


Environmental Warranties
59


9.16


Taxes
60


9.17


Investment Company Act Representation
60


9.18


Accuracy of Information
61


9.19


Financial Statements
61


9.20


No Material Adverse Change
61


9.21


EU Bail-In
61


SECTION 10.


BORROWER’S COVENANTS
61


10.1


Financial Statements and Other Reports
61


10.2


Notices
63


10.3


Existence
64


10.4


Nature of Business
64







 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
 
Page


10.5


Books, Records and Inspection Rights
64


10.6


Insurance; Reports
65


10.7


Repair
66


10.8


Taxes
66


10.9


Compliance
66


10.10


Pension Plans
66


10.11


Merger, Purchase and Sale
67


10.12


Environmental Covenant
68


10.13


Funded Debt Ratio
69


10.14


Interest Rate Agreements
69


10.15


Consolidated Tangible Net Worth
69


10.16


Ratio of Consolidated Net Income Available For Fixed Charges to Fixed Charges
69


10.17


Modification of Certain Agreements
69


10.18


Borrower’s and Subsidiaries’ Ownership Interests
69


10.19


Indebtedness
70


10.20


Liens
71


10.21


Guaranties
73


10.22


Transactions with Related Parties
73


10.23


Unconditional Purchase Obligations
73


10.24


Negative Pledges, Restrictive Agreements, etc
74


10.25


Use of Proceeds
74


10.26


Designation of Unrestricted Subsidiaries
74


10.27


Restricted Payments
74


10.28


Anti-Corruption Laws
74


10.29


Sanctions
75


10.30


TAL Merger
75


SECTION 11.


CONDITIONS TO EFFECTIVENESS OF RESTATEMENT OF EXISTING CREDIT AGREEMENT AND OF
INITIAL AND FUTURE BORROWINGS
 
75


11.1


Conditions to Effectiveness of Amendment and Restatement
75


11.2


All Credit Extensions
78


SECTION 12.


EVENTS OF DEFAULT AND REMEDIES
79


12.1


Events of Default
79


12.2


Remedies
82


SECTION 13.


ADMINISTRATIVE AGENT
82


13.1


Appointment and Authority
82


13.2


Non-Reliance on Administrative Agent. Each Lender and the Issuers
83


13.3


Exculpatory Provisions
83


13.4


Rights as a Lender
84


13.5


Reliance by Administrative Agent
84


13.6


Resignation of Administrative Agent
85


13.7


Delegation of Duties
86





 
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
 
Page


13.8


No other Duties, Etc
87


13.9


Funding Reliance
87


13.10


Administrative Agent may File Proofs of Claim
88


SECTION 14.


RESTATEMENT OF EXISTING CREDIT AGREEMENT
89


14.1


Restatement; Reallocation
89


14.2


Deletion of Lenders
90


14.3


Non-Recourse to Original Lenders; No Warranty or Representations; Independent
Credit Analysis
90


SECTION 15.


GENERAL
90


15.1


No Waiver; Cumulative Remedies; Enforcement
90


15.2


Waivers and Amendments
90


15.3


Notices
92


15.4


USA Patriot Act Notice
94


15.5


Expenses; Indemnity; Damage Waiver
94


15.6


Governing Law; Entire Agreement
97


15.7


Successors and Assigns
97


15.8


Assignments and Participations
97


15.9


Survival
102


15.10


Effect of Amendment and Restatement
102


15.11


Severability
103


15.12


Execution in Counterparts, Effectiveness, etc
103


15.13


Investment
103


15.14


Other Transactions
103


15.15


Forum Selection and Consent to Jurisdiction
104


15.16


Waiver of Jury Trial
104


15.17


Treatment of Certain Information; Confidentiality
105


15.18


Interest Rate Limitation
106


15.19


Payments Set Aside
106


15.20


No Advisory or Fiduciary Responsibility
107


15.21


Electronic Execution of Assignments and Certain Other Documents
107


15.22


Acknowledgement and Consent to Bail-In of EEA Financial Institutions
108





 


 
iv
 




--------------------------------------------------------------------------------






SCHEDULES
 
Schedule I
Amounts of Commitments and Percentages of Lenders
Schedule II
Indebtedness Constituting Subordinated Funded Debt
Schedule 1.1(a)
Pricing Schedule
Schedule 1.1(b)
Existing Letters of Credit
Schedule 9.6
Insurance
Schedule 9.7
Litigation and Contingent Liabilities
Schedule 9.9
Subsidiaries
Schedule 9.10
Partnerships, Limited Liability Companies
Schedule 9.14
ERISA Matters
Schedule 9.15
Environmental Matters
Schedule 10.2
Addresses for Notices
Schedule 10.6
Insurance Requirements
Schedule 10.20
Liens
Schedule 15.8
Assignment Processing and Recordation Fees
 
 
EXHIBITS
 
Exhibit A
Authorized Signatories
Exhibit B
Form of Note
Exhibit C
Form of Borrowing Base Certificate
Exhibit D
Form of Loan Request
Exhibit E
Form of Compliance Certificate
Exhibit F
Form of Assignment and Assumption
Exhibit G
Subordination Provisions Applicable to Subordinated Funded Debt
Exhibit H
Copy of Security and Intercreditor Agreement
Exhibit I
Copy of Intercreditor Collateral Agreement





 
v
 




--------------------------------------------------------------------------------






NINTH RESTATED AND AMENDED CREDIT AGREEMENT
THIS NINTH RESTATED AND AMENDED CREDIT AGREEMENT dated as of April 15, 2016 is
among TRITON CONTAINER INTERNATIONAL LIMITED, a Bermuda company (the
“Borrower”), each lender from time to time party hereto (each a “Lender” and
collectively the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent
and an Issuer.
W I T N E S S E T H:
WHEREAS, the Borrower is engaged in the owning and leasing of marine cargo
containers and activities incidental thereto;
WHEREAS, the Borrower, various financial institutions and Bank of America, N.A.,
as administrative agent, entered into the Restated and Amended Credit Agreement
dated as of December 29, 1989, as amended and restated by the Second Restated
and Amended Credit Agreement dated as of June 24, 1994, as amended and restated
by the Third Restated and Amended Credit Agreement dated as of June 27, 1997, as
amended and restated by the Fourth Restated and Amended Credit Agreement dated
as of July 7, 2000, as amended and restated by the Fifth Restated and Amended
Credit Agreement dated as of July 3, 2003, as amended and restated by the Sixth
Restated and Amended Credit Agreement dated as of March 30, 2005, as amended and
restated by the Seventh Restated and Amended Credit Agreement dated as of
November 9, 2009, and as amended and restated by the Eighth Restated and Amended
Credit Agreement dated as of November 4, 2011 (as amended or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
the Existing Credit Agreement in certain respects and to restate the Existing
Credit Agreement as so amended; and
WHEREAS, the proceeds of Loans made and Letters of Credit issued under and
pursuant to this Agreement will be used for the purchase of Container Equipment
and for general corporate and working capital purposes of the Borrower;
NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:
SECTION 1.DEFINITIONS AND ACCOUNTING TERMS.
1.1    Definitions. In addition to terms defined elsewhere in this Agreement,
the following terms shall have the meanings indicated for purposes of this
Agreement:
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.




1





--------------------------------------------------------------------------------





“Administrative Agent’s Office” means the office of the Administrative Agent
specified as the “Administrative Agent’s Office” on Schedule 10.2.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affected Lender” - see Section 7.7.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
“Affiliated Entities” means Affiliates of the Borrower that are engaged in the
secondary sale and/or leasing of Container Equipment.
“Aggregate Commitment Amount” means $300,000,000, as such amount may be reduced
from time to time pursuant to Section 6.3 or increased from time to time
pursuant to Section 6.7.
“Agreement” means this Ninth Restated and Amended Credit Agreement.
“Alternate Base Rate” means, on any date and with respect to all Alternate Base
Rate Loans, a fluctuating rate of interest per annum equal to the highest of (a)
the rate of interest then most recently announced by Bank of America as its
“prime rate”, (b) the Federal Funds Rate most recently determined by the
Administrative Agent plus 0.5% and (c) the Eurodollar Rate that would be in
effect for an Interest Period of one month commencing on such date plus 1.0%.
The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by Bank of America in connection with extensions of credit.
Changes in the rate of interest on that portion of the Loans maintained as
Alternate Base Rate Loans will take effect simultaneously with each change in
the Alternate Base Rate. The Administrative Agent will give notice promptly to
the Borrower and the Lenders of changes in the Alternate Base Rate.
“Alternate Base Rate Loan” means any Loan or portion thereof during any period
in which it bears interest at a rate determined with reference to the Alternate
Base Rate.
“Alternate Base Rate Margin” - see Schedule 1.1(a).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 15.8(a)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any




2





--------------------------------------------------------------------------------





other form (including electronic documentation generated by use of an electronic
platform) approved by the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of December 31, 2015 and the related
consolidated statements of operations, stockholder’s equity and comprehensive
income, and cash flows for the fiscal year ended December 31, 2015, including
the notes thereto.
“Authorized Signatory” means any officer, employee or agent of the Borrower
designated by the Borrower from time to time in a schedule in the form set forth
as Exhibit A. Each schedule shall be effective when received by the
Administrative Agent. Any designation of an agent as an Authorized Signatory
shall be accompanied by such resolutions, opinions of counsel and/or powers of
attorney as the Administrative Agent or the Majority Lenders may request to
substantiate the authority of such designee, and the agent so designated shall
be an officer of TCII at all times that such designation shall be in effect. Any
document delivered hereunder that is signed by an Authorized Signatory of the
Borrower shall be conclusively presumed to have been authorized by all necessary
action on the part of the Borrower and such Authorized Signatory shall be
conclusively presumed to have acted on behalf of the Borrower.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A.
“Book Value” means, with respect to Casualty Receivables at any time of
determination, the book value thereof at such time as determined in accordance
with GAAP consistently applied.
“Borrower” - see the preamble.
“Borrowing” means Loans of the same Type made, converted or continued by all
Lenders on the same Business Day (and, in the case of Eurodollar Rate Loans,
having the same Interest Period) and pursuant to the same Loan Request in
accordance with Section 2.4 or 2.5.
“Borrowing Base” - see Section 6.6.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C.




3





--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and,
with respect to Eurodollar Rate Loans, means any such day on which dealings in
Dollar deposits are conducted by banks in the London interbank eurodollar
market.
“Capitalized Lease” means any lease obligation for Rentals which is required to
be capitalized on the balance sheet of the lessee in accordance with GAAP.
“Capitalized Rentals” means, as of the date of any determination thereof, the
amount at which the aggregate Rentals due and to become due under all
Capitalized Leases under which the Borrower or any Restricted Subsidiary is a
lessee would be reflected as a liability on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuers and Lenders, as collateral
for the Letter of Credit Outstandings, cash or deposit account balances pursuant
to documentation in form and substance satisfactory to the Administrative Agent
(which documents are hereby consented to by the Lenders) and the Issuers in
their sole discretion. Derivatives of such term have corresponding meanings.
“Casualty Loss” means, with respect to the Borrower’s SIA Container Equipment,
any of the following: (a) such SIA Container Equipment is lost, stolen or
destroyed; (b) such SIA Container Equipment is damaged beyond repair or
permanently rendered unfit for use for any reason whatsoever; or (c) if such SIA
Container Equipment is subject to a lease agreement, such SIA Container
Equipment shall have been deemed under such lease agreement to have suffered a
casualty loss.
“Casualty Receivables” means all rights of the Borrower to payment for SIA
Container Equipment sold and all rights of the Borrower to payment in connection
with a Casualty Loss.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List maintained by the U.S. Environmental
Protection Agency.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street




4





--------------------------------------------------------------------------------





Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means “Collateral” as defined in the Security and Intercreditor
Agreement.
“Collateral Agent” means Wells Fargo Bank, National Association (as successor in
interest to The Bank of New York Mellon Trust Company, N.A., as successor in
interest to First Interstate Bank of California) in its capacity as the “Secured
Party” under the Security and Intercreditor Agreement, and includes each other
Person which, pursuant to the terms of the Security and Intercreditor Agreement,
shall subsequently be appointed as the successor “Secured Party” thereunder.
“Collateral Documents” means the Security and Intercreditor Agreement, the
Intercreditor Collateral Agreement and any other collateral document, control
agreement, instrument or agreement now or hereafter delivered pursuant to or in
connection with any of the foregoing.
“Combined Fleet” has the meaning set forth in the Intercreditor Collateral
Agreement.
“Commercial Letter of Credit” means a commercial letter of credit in a form
acceptable to the Issuer thereof which is drawable upon presentation of a sight
draft and other documents evidencing the sale or shipment of Container Equipment
purchased by the Borrower in the ordinary course of the Borrower’s business.
“Commitment” means, for any Lender, such Lender’s commitment to make Loans and
to participate in Letters of Credit under this Agreement. The amount of the
Commitment of each Lender as of the Restatement Effective Date is set forth on
Schedule I, and such amount may be adjusted by reductions of the Commitments
pursuant to Section 6.3, increases of the Commitments pursuant to Section 6.7 or
assignments pursuant to Section 15.8.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
“Consolidated Net Income” means the net income and net losses of the Borrower
and its Restricted Subsidiaries determined in accordance with GAAP, including
gains and losses on the sale of Container Equipment, but excluding (a) any gains
or losses (net of applicable tax effect) on the disposition of capital assets
other than Container Equipment, (b) any gains on sales or other dispositions of
other Investments and any extraordinary or nonrecurring items of income to the




5





--------------------------------------------------------------------------------





extent that the aggregate of such gains and extraordinary or nonrecurring items
exceeds the aggregate of losses on such sales or other dispositions and
extraordinary or nonrecurring charges, (c) any non-cash gain or loss on any
interest rate protection agreement or any similar hedging agreement resulting
from the requirements of Financial Accounting Standard No. 133 or any similar
accounting standard and (d) to the extent included in such net income or net
losses, the Borrower’s share of net income and/or losses of Unrestricted
Subsidiaries and (e) any non-cash compensation expense related to incentive or
non-qualified stock options.
Notwithstanding the foregoing, solely in respect of the period commencing April
1, 2016 and ending on the earlier of (a) the first anniversary of the TAL Merger
and (b) September 30, 2017, up to a maximum aggregate cumulative amount of
$65,000,000, “Consolidated Net Income” shall not include any adjustments,
restructuring costs, non-recurring expenses, nonrecurring fees, non-operating
expenses, charges or other expenses (including legal, accounting and other
transaction and advisory fees, severance, bonus and retention payments and
non-cash compensation charges) made or incurred by the Borrower or its
Restricted Subsidiaries in connection with the TAL Merger.
“Consolidated Net Income Available For Fixed Charges” means, for any period of
determination, the sum, without duplication, of (a) Consolidated Net Income for
such period, plus (b) to the extent deducted in determining Consolidated Net
Income, all provisions for any federal, state or other income taxes made by the
Borrower and its Restricted Subsidiaries during such period, plus (c) cash
distributions received by the Borrower from Unrestricted Subsidiaries during
such period, plus (d) to the extent deducted in determining Consolidated Net
Income, all Fixed Charges during such period.
“Consolidated Net Tangible Assets” means, as of the date of any determination
thereof, the total amount of all Tangible Assets of the Borrower and its
Restricted Subsidiaries after deducting (a) Restricted Investments and (b) all
current liabilities as determined in accordance with GAAP.
“Consolidated Tangible Net Worth” means, as of the date of any determination
thereof, the consolidated stockholders’ equity of the Borrower and its
Restricted Subsidiaries, as determined in accordance with GAAP (excluding any
non-cash gain or loss on any interest rate protection agreement or similar
hedging agreement resulting from the requirements of Financial Accounting
Standard No. 133 or any similar accounting standard), plus all outstanding
preferred stock of the Borrower and accrued but unpaid dividends thereon, less
the sum, without duplication, of (a) all Intangible Assets of the Borrower and
its Restricted Subsidiaries and (b) Restricted Investments.
“Container Equipment” means intermodal dry van and special purpose cargo
containers, including any generator sets or cooling units used with refrigerated
containers, and any related spare parts, and any substitutions, additions or
replacements for, to or of any of such items.




6





--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Capacity” means, at any time of determination, an amount equal to the
lesser of (a) the Aggregate Commitment Amount and (b) the Borrowing Base.
“Credit Extension” means (a) the advancing of any Loan or (b) any issuance of,
extension of the expiry date of, increase in the Stated Amount of or other
material modification to a Letter of Credit.
“Current Debt” means, with respect to any Person as of the date of any
determination, (a) all Indebtedness of such Person for money borrowed or that
has been incurred in connection with the acquisition of assets, in each case
other than Funded Debt, and (b) all Guarantee Liabilities of such Person with
respect to Indebtedness of other Persons of the types described in clause (a).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default Rate” means (a) when used with respect to Liabilities other than Letter
of Credit Fees, an interest rate equal to (i) the Alternate Base Rate plus (ii)
the Alternate Base Rate Margin, if any, applicable to Alternate Base Rate Loans
plus (iii) 2% per annum; provided, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Eurodollar Margin) otherwise applicable to such Loan plus 2% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the LC Fee
Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.7(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, an Issuer or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or an
Issuer in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to




7





--------------------------------------------------------------------------------





funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.7(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each
Issuer and each other Lender promptly following such determination.
“Disbursement” - see Section 5.5.
“Disbursement Date” - see Section 5.5.
“Disqualified Person” means General Electric Corporation or any other marine
container leasing company or their respective subsidiaries, or any other Person
30% or more of the issued and outstanding equity securities of which are owned
by a Disqualified Person.
“Dollars” and the sign “$” means lawful money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.




8





--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and each Issuer and (ii) unless an Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (A) the Borrower, (B) any of the
Borrower’s Affiliates or Subsidiaries, (C) a Disqualified Person, (D) a
Defaulting Lender, (E) any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender, or (F) a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person).
“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any corporation, trade or business that is, along with
the Borrower, a member of a controlled group of corporations or a controlled
group of trades or businesses, as described in sections 414(b) and 414(c),
respectively, of the Code or section 4001 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association, as in effect from time to time.
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Eurodollar Margin” - see Schedule 1.1(a).
“Eurodollar Rate” means,




9





--------------------------------------------------------------------------------





(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to an Alternate Base Rate Loan
on any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London
time determined two Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing on such date; and
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice or, to the extent such
market practice is not administratively feasible for the Administrative Agent,
applied in a manner as otherwise reasonably determined by the Administrative
Agent; and (ii) if at any time the Eurodollar Rate as determined above is less
than zero, the Eurodollar Rate shall be deemed to be zero.
“Eurodollar Rate Loan” means any Borrowing that bears interest at a rate
determined with reference to the Eurodollar Rate (Reserve Adjusted).
“Eurodollar Rate (Reserve Adjusted)” means, with respect to any Eurodollar Rate
Loan for any Interest Period applicable thereto, a rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent pursuant to the following formula:
Eurodollar Rate (Reserve Adjusted) =
Eurodollar Rate
 
1 - Eurocurrency Reserve Percentage

“Event of Default” means any of the events described in Section 12.
“Excluded Collateral” has the meaning set forth in the Security and
Intercreditor Agreement.
“Existing Credit Agreement” - see the recitals.
“Exiting Lender” means the Original Lenders that will not be Lenders under this
Agreement as of the Restatement Effective Date.
“Existing Letters of Credit” means the Letters of Credit listed on Schedule
1.1(b) that were issued under the Existing Credit Agreement.




10





--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Finance Lease” means any lease (but in no event a sublease) of Container
Equipment which provides revenue to the Borrower and with respect to which the
related Container Equipment is not included as an asset on the books of the
Borrower in accordance with GAAP.
“Fixed Charges” means, for the Borrower and its Restricted Subsidiaries on a
consolidated basis for any period, the sum of all: (a) interest expense for
borrowed money, (b) imputed interest expense on Capitalized Leases, (c)
operating rental obligations other than those related to Container Equipment
(net of sublease rental income) and (d) operating rental expense on operating
leases of Container Equipment.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an Issuer, such Defaulting Lender’s Percentage of the Letter of
Credit Outstandings other than Letter of Credit Outstandings as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” of any Person means, without duplication, (a) all Funded
Indebtedness, (b) all Capitalized Rentals, (c) all Guarantee Liabilities
relating to Funded Debt of others, (d) all Guarantee Liabilities relating to the
obligations of Unrestricted Subsidiaries and (e) the present value of all Long
Term Lease obligations (such present value to be calculated using a discount
rate equal to the sum of (i) the Alternate Base Rate then in effect plus (ii)
1.00%).




11





--------------------------------------------------------------------------------





“Funded Debt Ratio” means the ratio of Total Debt to an amount equal to the sum
of (x) Consolidated Tangible Net Worth plus (y) the Borrower’s deferred income
related to sales of Container Equipment to Subsidiaries as recorded on the
Borrower’s balance sheet (determined in accordance with GAAP consistently
applied).
“Funded Indebtedness” means, as of any date, Indebtedness that matures more than
one year after such date or which is renewable, extendible or refundable at the
option of the obligor for a period or periods of more than one year after such
date, but shall not include any portion of the principal of any such
Indebtedness that is payable within one year after such date.
“Funding Date” means any Business Day designated by the Borrower as the day on
which a Borrowing shall, subject to the terms and conditions hereof, be made by
the Lenders.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee Liability” of any Person means any agreement, undertaking or
arrangement by which such Person guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment by, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
indebtedness, obligation or any other liability of any other Person (other than
by endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The amount of any Person’s obligation in respect of any Guarantee Liability
shall (subject to any limitation set forth therein) be deemed to be the
outstanding principal amount (or maximum principal amount, if larger) of the
debt, obligation or other liability guaranteed thereby.
“Hazardous Material” means
(a)    any “hazardous substance”, as defined by CERCLA;




12





--------------------------------------------------------------------------------





(b)    any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act;
(c)    any petroleum product; or
(d)    any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material or substance within the meaning of any other applicable federal, state
or local law, regulation, ordinance or requirement (including consent decrees
and administrative orders) relating to or imposing liability or standards of
conduct concerning any hazardous, toxic or dangerous waste, substance or
material.
“Indebtedness” of any Person means, without duplication, all obligations of such
Person which in accordance with GAAP shall be classified upon the balance sheet
of such Person as liabilities of such Person, and in any event shall include all
(a) obligations of such Person for borrowed money or which have been incurred in
connection with the acquisition of property or assets, (b) obligations secured
by any Lien upon property or assets owned by such Person, even though such
Person has not assumed or become liable for the payment of such obligations, (c)
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person,
notwithstanding the fact that the rights and remedies of the seller, lender or
lessor under such agreement in the event of default are limited to repossession
or sale of property, (d) Capitalized Rentals, (e) obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (f) obligations of
such Person upon which interest charges are customarily paid, (g) obligations of
such Person issued or assumed as the deferred purchase price of property or
services and (h) obligations of such Person, actual or contingent, as an account
party in respect of letters of credit and bankers’ acceptances (other than any
such obligations in respect of undrawn amounts under letters of credit in
respect of trade payables); provided that trade payables, deferred rental
income, repair service provision, deferred taxes, taxes payable, payroll
expenses and other accrued expenses incurred in the ordinary course of business
shall not constitute Indebtedness.
“Indemnitee” - see Section 15.5(b).
“Intangible Assets” means, with respect to any Person, all intangible assets of
such Person and shall include unamortized debt discount and expense, unamortized
deferred charges and goodwill.
“Intercreditor Collateral Agreement” means the Amended and Restated
Intercreditor Collateral Agreement dated as of November 1, 2006 among, inter
alia, TCI, the Borrower and Wells Fargo Bank, National Association (as successor
in interest to The Bank of New York Mellon Trust Company, N.A., as successor in
interest to First Interstate Bank of California), a copy of which is attached as
Exhibit J.




13





--------------------------------------------------------------------------------





“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan pursuant to Section 2.4 or 2.5 and ending on the date
one week or one, two, three or six months thereafter (in each case, subject to
availability), or such other period that is twelve months or less and requested
by the Borrower and consented to by all the Lenders, as selected by the Borrower
in the applicable Loan Request; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
next succeeding Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;
(b)    except in the case of a two week Interest Period, any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period;
(c)    the Interest Period of all Loans which commence on the same date and
comprise part of the same Borrowing shall be of the same duration;
(d)    Borrowings which commence on the same date but which are to have
different Interest Periods shall be requested on separate Loan Requests; and
(e)    no Interest Period shall extend beyond the Termination Date.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other agreement intended to
protect the Borrower against fluctuations in the rate of interest on its
Indebtedness for borrowed money.
“Investment” means any investment, made in cash or by delivery of any kind of
property or asset, in any Person, whether by acquisition of shares of stock or
similar interest, Indebtedness or other obligation or security, or by loan,
advance or capital contribution, or otherwise; provided that notwithstanding the
foregoing, for purposes of calculating the financial covenants under this
Agreement, Finance Leases are not considered “Investments”.
“IPO” means the initial underwritten offering of common equity interests of the
Borrower or any direct or indirect parent company of the Borrower, or an
alternative transaction (such as a merger with a public company) that would
result in the common equity interests of the Borrower or any direct or indirect
parent company of the Borrower being publicly traded.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).




14





--------------------------------------------------------------------------------





“Issuance Request” means a properly completed application for the issuance of a
Letter of Credit on the applicable Issuer’s standard form, executed by an
accounting or financial Authorized Signatory.
“Issuer” means Bank of America and its successors and assigns, and any other
Lender designated by the Borrower and the Administrative Agent as, and that
agrees to be, an “Issuer” hereunder.
“Issuer Documents” means with respect to any Letter of Credit, the Issuance
Request, and any other document, agreement and instrument entered into by the
Issuer and the Borrower or in favor of the Issuer and relating to such Letter of
Credit.
“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
SunTrust Bank, MUFG Union Bank, N.A. and Wells Fargo Bank, N.A.
“LC Fee Rate” - see Schedule 1.1(a).
“Lender” - see the preamble.
“Lender-Related Party” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
advisors and representatives of such Person and of such Person’s Affiliates.
“Lessee” means a Person that is leasing or renting Container Equipment owned by
the Borrower.
“Letter of Credit” means a Commercial Letter of Credit or a Standby Letter of
Credit, and includes each Existing Letter of Credit.
“Letter of Credit Fee” - see Section 4.4.
“Letter of Credit Outstandings” means, at any time, an amount equal to the sum
of (a) the aggregate Stated Amount at such time of all outstanding Letters of
Credit (as such aggregate Stated Amount shall be adjusted, from time to time, as
a result of drawings, the issuance of Letters of Credit or otherwise), plus (b)
the then aggregate amount of all unpaid and outstanding Reimbursement
Obligations. For purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Liabilities” means, without duplication, all obligations of the Borrower to the
Administrative Agent, the Collateral Agent, any Issuer or any Lender under this
Agreement, the Notes, the Collateral Documents, any Issuance Request, any
Interest Rate Agreement or any other




15





--------------------------------------------------------------------------------





Loan Document, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, hypothecation, judgment lien or similar legal
process, title retention lien, or other lien or security interest, including the
interest of a vendor under any conditional sale or other title retention
agreement and the interest of a lessor under any Capitalized Lease.
“Loan” - see Section 2.1(a).
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, any
Loan Request, any Issuance Request, any Letter of Credit and any other document,
instrument or agreement at any time executed and delivered pursuant to or in
connection with any of the foregoing.
“Loan Related Taxes” - see Section 7.8.
“Loan Request” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.4 or 2.5, as applicable, which (in each case) shall be
substantially in the form of Exhibit D or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by an Authorized Signatory of the
Borrower.
“Long Term Lease” means any lease of real or personal property (other than a
Capitalized Lease) having an original term, including any period for which the
lease may be renewed or extended at the option of the lessor, of five years or
more.
“Majority Lenders” means, as of any date of determination, those Lenders having
aggregate Percentages of more than 50%; provided that the Commitment of, and the
aggregate outstanding amount of all Loans and Letter of Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Majority Lenders.
“Management Agreement” means any agreement, program, contract or arrangement by
which the Borrower is paid a fee for managing container equipment owned by a
third party.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
financial condition, operations or properties of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the Collateral Agent’s Lien on or ability to
realize the value of any Collateral or (c) the Borrower’s ability to pay when
due and/or perform its Liabilities under this Agreement or any other applicable
Loan Document.




16





--------------------------------------------------------------------------------





“Net Book Value” means with respect to the Borrower’s Container Equipment at any
time of determination the book value thereof at such time (determined in
accordance with GAAP consistently applied).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-use Fee” - see Section 4.3.
“Non-use Fee Rate” - see Schedule 1.1(a).
“Note” means a promissory note made by the Borrower in favor of a Lender
substantially in the form of Exhibit B.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Original Lenders” means the “Lenders” under (and as defined in) the Existing
Credit Agreement immediately prior to the effectiveness hereof.
“Participant” - see Section 15.8(c).
“Payment Date” means (a) for any Eurodollar Rate Loan, the last day of each
Interest Period with respect to such Loan and, if such Interest Period is in
excess of three months, the day three months after the commencement of such
Interest Period, and (b) for any Alternate Base Rate Loan and for all fees, the
last day of each March, June, September and December.
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title W of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Borrower or any
ERISA Affiliate may have liability, including any liability by reason of having
been a substantial employer within the meaning of section 4063 of ERISA at any
time during the preceding five years, or by reason of being deemed to be a
contributing sponsor under section 4069 of ERISA.
“Percentage” means, with respect to any Lender, the percentage which such
Lender’s Commitment is of the Aggregate Commitment Amount (or, if the
Commitments have terminated, the percentage which such Lender’s Loans and
participations in Letters of Credit is of the aggregate principal amount of all
outstanding Loans and the Letter of Credit Outstandings).




17





--------------------------------------------------------------------------------





“Permitted Holder” means any of: (a) Warburg Pincus LLC and its affiliates; (b)
Vestar Capital Partners V, LP and its affiliates; (c) the Sponsor; (d) any of
(i) Edward P. Schneider, (ii) any lineal descendant of Nicholas J. Pritzker,
deceased, and any spouse and adopted child of any such descendant, (iii) any
trust established for the benefit of any Person described in clause (i) or (ii)
and the trustee of such trust, (iv) any legal representative of any Person
described in clauses (i) through (iii), (v) any company and other entity
controlled by any Person described in clauses (i) through (iv), and (vi) any
affiliates of any Person described in clauses (i) through (v); and (e) any
directors, officers and employees of the Borrower and its Subsidiaries. The term
“control” for purposes of clause (d)(v) shall mean the ability to influence,
direct or otherwise significantly affect the major policies, activities or
actions of any Person.
“Permitted Investments” means (a) Investments in direct United States government
or United States agency obligations, (b) Investments in corporate obligations of
“AA” quality or better maturing within one year, (c) Investments in certificates
of deposit issued by any United States commercial bank, the United States branch
of any foreign bank, any United Kingdom commercial bank, Bank of Bermuda Limited
or Bank of N.T. Butterfield & Son Limited, in each case so long as such bank has
capital and surplus of not less than the equivalent of $50,000,000, (d)
preferred stock Investments rated “AA” or better, (e) Investments in any state,
local or municipal obligations rated “AA” or better or (f) Investments in money
market funds that are listed on the National Association of Insurance
Commissioners Class 1 list.
“Permitted Liens” means Liens permitted under Section 10.20.
“Person” means an individual, partnership, corporation, limited liability
company, trust, joint venture, joint stock company, association, unincorporated
organization, government or agency or political subdivision thereof or other
entity.
“Register” - see Section 15.8.
“Reimbursement Obligation” - see Section 5.6.
“Related Party” means, for purposes of Section 10.22 only, any Person (other
than a Restricted Subsidiary) (a) which directly or indirectly through one or
more intermediaries Controls, or is Controlled by, or is under common Control
with, the Borrower, (b) which beneficially owns or holds five percent or more of
the equity interest of the Borrower or (c) five percent or more of the equity
interest of which is beneficially owned or held by the Borrower or a Restricted
Subsidiary.
“Release” means a “release” as such term is defined in CERCLA.
“Remaining Lenders” - see Section 7.7.




18





--------------------------------------------------------------------------------





“Rentals” means all fixed rents (including as such all payments which the lessee
is obligated to make to the lessor on termination of the lease or surrender of
the property) payable by the Borrower or a Restricted Subsidiary, as lessee or
sublessee under a lease of real or personal property, but shall be exclusive of
any amounts required to be paid by the Borrower or a Restricted Subsidiary
(whether or not designated as rents or additional rents) on account of
maintenance, utilities, repairs, insurance, taxes and similar charges. Fixed
rents under any so-called “percentage lease” shall be computed solely on the
basis of the minimum rents, if any, required to be paid by the lessee,
regardless of sales volume or gross revenues.
“Reportable Event” has the meaning given to such term in ERISA.
“Restatement Effective Date” means the date the amendment and restatement of the
Existing Credit Agreement becomes effective pursuant to Section 11.1.
“Restricted Investments” means the total of (a) the amount of the Borrower’s
Investments in any Unrestricted Subsidiary as shown on the most recent
consolidating balance sheet of the Borrower delivered pursuant to Section 10.1,
excluding, for purposes of determining the amount of any Investment in any
Person, any non-cash gain or loss on any interest rate protection agreement or
any similar hedging agreement entered into by such Person resulting from the
requirements of Financial Accounting Standard No. 133 or any similar accounting
standard, plus (b) the excess, if any, of the amount of all other Investments of
the Borrower as shown on such balance sheet (other than Permitted Investments)
over 25% of then current Consolidated Tangible Net Worth. For purposes of clause
(b) above, the original amount of any Investment in a general partnership
interest in any general or limited partnership shall be deemed to be the
aggregate amount of such partnership’s actual and contingent liabilities, as
determined in accordance with GAAP.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc..
“S&P Rating” means at any time the rating issued by S&P and then in effect with
respect to Indebtedness under this Agreement (it being understood that if the
Borrower does not have a rating for such Indebtedness but has a rating from S&P
for debt securities of such type, then such rating shall be used for determining
the “S&P Rating”).
“Sanction” means any economic or financial sanction, sectoral sanction,
secondary sanction, trade embargo or anti-terrorism law, including those
impored, administered or enforced by: (i) the United States Government
(including OFAC, the U.S. State Department or the U.S. Department of Commerce or
through any existing or future Executive Order), (ii) the United Nations
Security Council, (iii) the European Union, (iv) Her Majesty’s Treasury (“HMT”)
or (v) any other relevant sanctions authority.




19





--------------------------------------------------------------------------------





“Security” has the meaning given to such term in Section 2(1) of the Securities
Act of 1933.
“Security and Intercreditor Agreement” means the Security and Intercreditor
Agreement dated as of September 30, 1989 among the Borrower, the Collateral
Agent, Principal Mutual Life Insurance Company, Westinghouse Credit Corporation,
PRIVATbanken A/S, New York Branch, Bank of America, in its individual corporate
capacity, CIGNA Property and Casualty Insurance Company, Connecticut General
Life Insurance Company, CONGEN Twenty-Eight & Co., Life Insurance Company of
North America, The Ohio National Life Insurance Company, Southern Farm Bureau
Annuity Insurance Company, The Travelers Insurance Company, The Travelers
Indemnity Company, The Travelers Life and Annuity Company, The Travelers Life
Insurance Company and the Administrative Agent and such other Persons as may be
party to such Security and Intercreditor Agreement from time to time. A copy of
the Security and Intercreditor Agreement as in effect on the Restatement
Effective Date is attached as Exhibit H.
“Senior Funded Debt” means Funded Debt of the Borrower and its Restricted
Subsidiaries (determined on a consolidated basis eliminating intercompany
items), excluding all Subordinated Funded Debt.
“SIA Container Equipment” means Container Equipment other than Container
Equipment in which a security interest has been granted to a Person which is not
a party to the Security and Intercreditor Agreement.
“Simultaneous Holder” - see Section 10.19.
“Sponsor” means Trivest Limited, a Bermuda company formed and controlled by
affiliates of Warburg Pincus LLC and Vestar Capital Partners V, LP or any other
affiliate or affiliates of Warburg Pincus LLC and/or Vestar Capital Partners V,
LP to which Trivest Limited assigns the right to acquire shares in the Borrower.
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit.
“Stated Amount” means, at any time for any Letter of Credit, the maximum amount
available for drawing under such Letter of Credit during the remaining term
thereof; it being understood that with respect to any Letter of Credit that, by
its terms or the terms of any document related thereto, provides for one or more
automatic increases in the Stated Amount thereof, the Stated Amount of such
Letter of Credit shall be deemed to be the maximum Stated Amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
Stated Amount is in effect at such time.
“Stated Expiry Date” - see Section 5.1.




20





--------------------------------------------------------------------------------





“Subordinated Funded Debt” means (a) the Indebtedness described on Schedule II
and (b) any other Funded Indebtedness of the Borrower or its Restricted
Subsidiaries that is subordinated in right of payment to the Loans and the other
Liabilities and (i)(A) that is established pursuant to a subordination agreement
containing subordination provisions substantially in the form of Exhibit G, (B)
that has a final stated maturity of at least five years after the date of
incurrence thereof and (C) with respect to which the Majority Lenders have not
otherwise reasonably objected, by notice to the Borrower in writing or by
telephone promptly confirmed in writing by the Administrative Agent (together
with a statement explaining any such objection), within 15 days of receipt by
the Administrative Agent (who shall promptly provide such notice to the Lenders)
of notice from the Borrower of the proposed issuance of such Subordinated Funded
Debt, which notice shall be accompanied by a copy of the proposed subordination
agreement and credit agreement relating to such new issue in substantially final
form or (ii) as the Majority Lenders shall otherwise consent. Notwithstanding
the foregoing, Funded Indebtedness of the Borrower or its Restricted
Subsidiaries that at issuance constituted Subordinated Funded Debt shall no
longer constitute Subordinated Funded Debt if after the Restatement Effective
Date (x) the subordination provisions thereof are no longer substantially in the
form thereof at issuance or (y) the subordination or credit agreement related
thereto is amended so as to grant additional rights to any subordinated lender
or (z) other provisions thereof are amended so as to cause such Indebtedness to
cease to comply with clause (b)(i)(B) of the first sentence of this definition,
unless the Majority Lenders shall otherwise consent.
“Subsidiary” means any Person of which or in which the Borrower and its other
Subsidiaries own directly or indirectly 50% or more of (a) the combined voting
power of all classes of stock having general voting power under ordinary
circumstances to elect a majority of the board of directors of a Person which is
a corporation, (b) the capital, membership or profits interest of a Person which
is a limited liability company, partnership, joint venture or similar entity, or
(c) the beneficial interest of a Person which is a trust, association or other
unincorporated organization.
“Superior Debt” is defined in Section 10.19.
“TAL” means TAL International Group, Inc.
“TAL Merger” means the merger between the Borrower and TAL pursuant to the TAL
Merger Agreement.
“TAL Merger Agreement” means the Transaction Agreement, dated as of November 9,
2015, by and among the Borrower, Triton International Limited, Ocean Bermuda Sub
Limited, Ocean Delaware Sub, Inc., and TAL International Group, Inc.
“Tangible Assets” means, as of the date of any determination thereof, the total
amount of all assets of the Borrower and its Restricted Subsidiaries (less
depreciation, depletion and other




21





--------------------------------------------------------------------------------





properly deductible valuation reserves) after deducting Intangible Assets, all
determined in accordance with GAAP.
“Taxes” with respect to any Person means all present and future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges (including any interest, additions to tax or
penalties applicable thereto) imposed by any Governmental Authority upon such
Person, its income or any of its properties, franchises or assets.
“TCI” means Triton Container Investments LLC, a Nevada limited liability
company.
“TCCI” means Triton Container Capital Investments LLC, a California limited
liability company.
“TCII” means Triton Container International, Incorporated of North America, a
California corporation, and a wholly owned Subsidiary of the Borrower.
“TCIL Change of Control” means the occurrence of any of the following events:
(a) prior to an IPO, (i) the failure by the Permitted Holders to own, directly
or indirectly through one or more holding company parents of the Borrower,
beneficially and of record, equity interests in the Borrower representing at
least a majority of the aggregate ordinary voting power for the election of
directors of the Borrower represented by the issued and outstanding equity
interests in the Borrower, unless the Permitted Holders otherwise have the right
(pursuant to contract, proxy or otherwise), directly or indirectly, to designate
or appoint (and do so designate or appoint) a majority of the board of directors
of the Borrower or (ii) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (A) nominated, designated or approved by the board of directors of the
Borrower or the Permitted Holders nor (B) appointed by directors so nominated,
designated or approved; or after an IPO, the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the United States Securities Exchange Act of 1934, as amended, and
the rules of the Securities and Exchange Commission thereunder as in effect on
the date hereof), other than the Permitted Holders, of equity interests
representing 40% or more of the aggregate ordinary voting power represented by
the issued and outstanding equity interests in the Borrower and the percentage
of the aggregate ordinary voting power so held is greater than the percentage of
the aggregate ordinary voting power represented by the equity interests in the
Borrower held by the Permitted Holders; provided that, if such IPO is with
respect to a direct or indirect holding company parent of the Borrower (“IPO
Parent”), either of the following shall also constitute a “TCIL Change of
Control” after such IPO:
(i)    the failure by IPO Parent to own, directly or indirectly, at least a
majority of the aggregate ordinary voting power for the election of directors of
the Borrower represented by the issued and outstanding equity interests in the
Borrower, unless IPO Parent otherwise has the right (pursuant to contract, proxy
or otherwise), directly or indirectly, to designate




22





--------------------------------------------------------------------------------





or appoint (and does so designate or appoint) a majority of the board of
directors of the Borrower; or
(ii)    the occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were neither (A) members
of the board of directors of the Borrower as of the date of the IPO, nor (B)
nominated, designated or approved by the board of directors of the Borrower or
IPO Parent, nor (C) appointed by directors so nominated, designated or approved.
“TCIL Usage” means, at any time of determination, the sum of (a) the aggregate
principal amount of the Loans outstanding at such time plus (b) the Letter of
Credit Outstandings at such time.
“Termination Date” means April 15, 2021 or such earlier date on which the
Commitments terminate in accordance with the terms hereof.
“Termination Event” with respect to any Pension Plan means (a) the institution
by the Borrower, the PBGC or any other Person of steps to terminate such Pension
Plan, (b) the occurrence of a Reportable Event with respect to such plan which
the Majority Lenders reasonably believe may be a basis for the PBGC to institute
steps to terminate such Pension Plan or (c) the withdrawal from such Pension
Plan (or deemed withdrawal under section 4062(e) of ERISA) by the Borrower or
any ERISA Affiliate if the Borrower or such ERISA Affiliate is a substantial
employer within the meaning of section 4063 of ERISA.
“Total Availability” means, at any time, the remainder of (a) the Aggregate
Commitment Amount at such time minus the TCIL Usage at such time.
“Total Debt” means the sum of (a) Total Senior Debt plus (b) Subordinated Funded
Debt.
“Total Senior Debt” means the sum of (a) Senior Funded Debt plus (b) all Current
Debt of the Borrower and its Restricted Subsidiaries.
“Type” means, relative to any Borrowing or Loan, the characterization thereof as
a Eurodollar Rate Loan or an Alternate Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.




23





--------------------------------------------------------------------------------





“Unmatured Event of Default” means an event or condition which with the lapse of
time or giving of notice to the Borrower, or both, would constitute an Event of
Default.
“Unrestricted Subsidiary” means (a) any Subsidiary identified as an
“Unrestricted Subsidiary” in Schedule 9.9 and (b) any Subsidiary that is
designated by the Borrower as an “Unrestricted Subsidiary” in accordance with
the procedures set forth in Section 10.26.
“Unsecured Senior Funded Debt” means Senior Funded Debt which is not secured by
any security interest, pledge, mortgage or other Lien.
“Unsecured Vendor Debt” means unsecured purchase money Indebtedness not
constituting Funded Indebtedness.
“Utilization Ratio” means, for any date of determination, the quotient obtained
by dividing (x) the sum of the number of TEUs (twenty-foot equivalent units) in
the Combined Fleet on lease on such day by (y) the sum of the total number of
TEUs in the Combined Fleet available for lease on such day. For purposes of this
definition, (a) the phrase “on lease” includes TEUs subject to a Finance Lease,
(b) each 20’ dry cargo marine container (including open top) other than a flat
rack is deemed to be 1 TEU, (c) each 20’ flat rack container (half-height or
standard) is deemed to be 2 TEUs, (d) each 40’ and 45’ dry cargo marine
container (including high cube) other than a flat rack is deemed to be 2 TEUs,
(e) each 40’ flat rack marine container is deemed to be 3 TEUs, (f) each
generator set used with a refrigerated marine container is deemed to be 4 TEUs,
(g) each 20’ refrigerated marine container is deemed to be 8 TEUs, and (h) each
40’ refrigerated marine container (including high cube) is deemed to be 10 TEUs.
“Voting Stock” means, with respect to any Person, any Security of any class or
classes of such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the directors (or Persons
performing similar functions) of such Person.
“Welfare Plan” means a “welfare plan”, as such term is defined in section 3(1)
of ERISA.
“Wholly-owned” when used in connection with any Subsidiary means a Subsidiary of
which all of the issued and outstanding shares of stock (except shares required
as directors’ and alternate directors’ qualifying shares) or partnership
interests, as the case may be, and all Indebtedness for borrowed money shall be
owned by the Borrower and/or one or more of its Wholly-owned Subsidiaries.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule.




24





--------------------------------------------------------------------------------





1.2    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
1.3    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof’ and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall




25





--------------------------------------------------------------------------------





include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(c)    Any reference to a “fiscal quarter” or a “fiscal year” means,
respectively, a fiscal quarter or fiscal year of the Borrower and its
Subsidiaries.
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.4    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).
1.5    Eurodollar Rate. The Administrative Agent does not warrant or accept
responsibility for, or have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate.
1.6    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
SECTION 2.    COMMITMENTS OF THE LENDERS.
Subject to the terms and conditions of this Agreement, each Lender, severally
but not jointly, agrees to make Loans and to participate in Letters of Credit,
as described in this Section 2.
2.1    Commitments to Make Loans.
(a)    Each Lender, severally but not jointly, agrees to make revolving loans to
the Borrower, which may be repaid and reborrowed from time to time (collectively
the “Loans” and each individually a “Loan”) on any Business Day, during the
period from the Restatement




26





--------------------------------------------------------------------------------





Effective Date to the Termination Date, in such amounts as the Borrower may from
time to time request; provided that the TCIL Usage shall not at any time exceed
the Credit Capacity.
(b)    All Loans shall be made by the Lenders on a pro rata basis, calculated
for each Lender based on its Percentage.
2.2    Commitment to Issue Letters of Credit. From time to time on any Business
Day, each Issuer agrees to issue, and each Lender will participate in, Letters
of Credit in accordance with Section 5.
2.3    Loan Options. Each Loan shall be either an Alternate Base Rate Loan or a
Eurodollar Rate Loan as shall be selected by the Borrower, except as otherwise
provided herein. During any period that any Event of Default or Unmatured Event
of Default exists, the Borrower shall no longer have the option of electing
Eurodollar Rate Loans, and during such period all Loans shall be made as or
converted to (on the last day of the Interest Period therefor) Alternate Base
Rate Loans only, it being understood, however, that the foregoing shall not be
construed to waive, amend or modify any right or power of the Lenders and the
Administrative Agent hereunder, including all rights to terminate the
Commitments and declare the Loans immediately due and payable. The maximum
number of Borrowings of Eurodollar Rate Loans which the Borrower shall be
permitted to have outstanding at any time shall not exceed ten. The Borrower
shall not have the right to borrow Eurodollar Rate Loans less than two weeks
prior to the scheduled Termination Date.
2.4    Borrowing Procedures.
(a)    Loan Requests. The Borrower shall give the Administrative Agent
irrevocable notice, which may be given by (A) telephone, or (B) a Loan Request;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Loan Request, not later than (i) 10:00 a.m. at
least three Business Days prior to the requested Funding Date (or continuation
or conversion date, as applicable) in the instance of a Borrowing of Eurodollar
Rate Loans, or (ii) 8:00 a.m. on the requested Funding Date in the instance of a
Borrowing of Alternate Base Rate Loans, of each requested Borrowing, and the
Administrative Agent shall promptly advise each Lender thereof. Each notice from
the Borrower to the Administrative Agent shall specify (i) the requested Funding
Date or continuation/conversion date, as applicable, (ii) the aggregate amount
of the Borrowing requested (in an amount permitted under Section 2.4(b)), (iii)
the Type of Loans being borrowed, continued or converted, as applicable, and
(iv) if such Borrowing, continuation or conversion is of Eurodollar Rate Loans,
the Interest Period with respect thereto (subject to the limitations set forth
in Section 2.3 and the definition of Interest Period). Any notice not specifying
the Type of Borrowing shall be deemed a request for a Borrowing of Alternate
Base Rate Loans.




27





--------------------------------------------------------------------------------





(b)    Amount and Increments of Loans. Each Borrowing shall be made in a minimum
aggregate amount of $500,000 (or, if less, the Total Availability) or a higher
integral multiple of $250,000.
(c)    Funding of Administrative Agent. Not later than 10:30 a.m. on the Funding
Date of a Borrowing, each Lender shall provide the Administrative Agent at the
Administrative Agent’s Office (or such other place as the Administrative Agent
shall designate from time to time) with immediately available funds covering
such Lender’s Percentage of such Borrowing and the Administrative Agent shall
pay over such funds to the Borrower (at an account maintained by the Borrower in
the United States) upon the Administrative Agent’s receipt of the documents, if
any, required under Section 11 with respect to such Loan and provided all of the
conditions precedent to the funding of the requested Loans have been satisfied.
2.5    Continuation and/or Conversion of Loans. The Borrower may elect (i) to
continue any outstanding Eurodollar Rate Loan from the current Interest Period
of such Loan into a subsequent Interest Period to begin on the last day of such
current Interest Period, or (ii) to convert any outstanding Alternate Base Rate
Loan into a Eurodollar Rate Loan or, on the last day of the Interest Period with
respect thereto, a Eurodollar Rate Loan into an Alternate Base Rate Loan, by
giving the Administrative Agent a notice in the form required by Section 2.4.
Absent notice of continuation or conversion, each Eurodollar Rate Loan shall
automatically convert into an Alternate Base Rate Loan on the last day of the
current Interest Period for such Eurodollar Rate Loan, unless paid in full on
such last day. Each conversion or continuation of Eurodollar Rate Loans shall be
pro rated among the applicable outstanding Loans of all Lenders. No portion of
the outstanding principal of any Loans shall be converted into Eurodollar Rate
Loans and no Eurodollar Rate Loans shall be continued into a subsequent Interest
Period, less than two weeks before the scheduled Termination Date or at any time
that an Event of Default or an Unmatured Event of Default exists.
2.6    Maturity of Loans. Unless required to be sooner paid pursuant to the
other provisions of this Agreement, the Loans shall mature and be due and
payable in full on the scheduled Termination Date.
2.7    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
15.2.




28





--------------------------------------------------------------------------------





(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 12 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 6.4 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuer hereunder; third, to Cash Collateralize
such Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 5.8; fourth, as the Borrower may request (so long as no
Unmatured Event of Default or Event of Default exists), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuers’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 5.8; sixth, to
the payment of any amounts owing to the Lenders, the Issuers or as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or the
Issuer against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Unmatured
Event of Default or Event of Default exists, to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Disbursements in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 11.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Disbursements are held by the Lenders pro
rata in accordance with the Commitments hereunder without giving effect to
Section 2.7(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.7(a)(ii)
shall




29





--------------------------------------------------------------------------------





be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees.
(1)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 4.3 for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
(2)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the Stated Amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 5.8.
(3)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (2) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Outstandings that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the applicable Issuer the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuer’s Fronting Exposure to such Defaulting Lender, and (z)
not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Letter of Credit
Outstandings shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Credit Extensions of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable law, Cash Collateralize the Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 5.8.




30





--------------------------------------------------------------------------------





(a)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, and
each Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their respective Percentages (without giving
effect to Section 2.7(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
SECTION 3.    EVIDENCE OF LOANS.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Liabilities. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type and amount of each of its Loans,
the Interest Period therefor (if applicable) and payments with respect thereto.
(b)    In addition to the accounts and records referred to in clause (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters,




31





--------------------------------------------------------------------------------





the accounts and records of the Administrative Agent shall control in the
absence of manifest error.
SECTION 4.    INTEREST AND FEES.
4.1    Interest. Subject to Section 4.2,
(a)    Alternate Base Rate Loans. The unpaid principal of the Alternate Base
Rate Loans shall bear interest prior to maturity at a rate per annum equal to
the sum of (i) the Alternate Base Rate in effect from time to time plus (ii) the
Alternate Base Rate Margin in effect from time to time, payable on each Payment
Date and at maturity.
(a)    Eurodollar Rate Loans. The unpaid principal of the Eurodollar Rate Loans
shall bear interest prior to maturity at a rate per annum equal to the sum of
(i) the Eurodollar Rate (Reserve Adjusted) in effect for each applicable
Interest Period plus (ii) the Eurodollar Margin in effect from time to time,
payable on each Payment Date and at maturity.
4.2    Default Interest. The Borrower shall pay interest on any amount of
principal of any Loan which is not paid when due, whether at stated maturity, by
acceleration or otherwise, after as well as before judgment, accruing from the
date such amount shall have become due to the date of payment thereof in full at
the Default Rate. While any other Event of Default exists, upon the request of
the Majority Lenders, the Borrower shall pay interest on the principal amount of
all of its outstanding Loans and, to the extent permitted by applicable law, all
other Liabilities, at a rate per annum equal to the Default Rate.
4.3    Non-use Fee. The Borrower agrees to pay to the Administrative Agent for
the pro rata benefit of the Lenders in accordance with their respective
Percentages, a fee (the “Non-use Fee”) during the period from the Restatement
Effective Date to the Termination Date in an amount equal to the Non-use Fee
Rate per annum in effect from time to time on the daily actual Total
Availability, subject to adjustment as provided in Section 2.7. The Non-use Fee
shall be payable in arrears on each Payment Date and on the Termination Date for
any period then ending for which the Non-use Fee shall not have been theretofore
paid.
4.4    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent, for the pro rata account of the Lenders in accordance with their
respective Percentages, a fee for each Letter of Credit (the “Letter of Credit
Fee”) for the period from the date of the issuance of such Letter of Credit to
the date upon which such Letter of Credit expires or is otherwise terminated, of
(a) in the case of each Commercial Letter of Credit, 0.75% per annum times the
Stated Amount of such Letter of Credit, and (b) in the case of each Standby
Letter of Credit, the LC Fee Rate per annum in effect from time to time times
the Stated Amount of such Letter of Credit. Such fee shall be payable in arrears
on each Payment Date and on the Termination Date (and thereafter on demand) for
the period then ending for which such fee shall not theretofore have been paid.
Notwithstanding




32





--------------------------------------------------------------------------------





the foregoing or any other provision of this Agreement, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable Issuer pursuant to Section 5.8 shall
be payable, to the maximum extent permitted by applicable law, to the other
Lenders in accordance with the upward adjustments in their respective
Percentages allocable to such Letter of Credit pursuant to Section 2.7(a)(iv),
with the balance of such fee, if any, payable to such Issuer for its own
account.
4.5    Fronting Fees. The Borrower agrees to pay to the applicable Issuer a
fronting fee for each Letter of Credit issued by such Issuer at the times and in
the amounts separately agreed to by the Borrower and such Issuer.
4.6    Fees. The Borrower shall pay to the Administrative Agent, the Syndication
Agent, the Co-Documentation Agents and the Joint Lead Arrangers, for their own
respective accounts, such fees as may be mutually agreed upon from time to time
by such parties.
4.7    Method of Calculating Interest and Fees. Interest on each Alternate Base
Rate Loan bearing interest based on Bank of America’s prime rate and any fees
payable under Section 4.3 shall be computed on the basis of a year consisting of
365 or 366 days, as the case may be, and paid for actual days elapsed,
calculated as to each applicable period from the first day thereof to the last
day thereof. All other interest and fees shall be computed on the basis of a
year consisting of 360 days and paid for actual days elapsed, calculated as to
each applicable period from the first day thereof to the last day thereof.
SECTION 5.    LETTERS OF CREDIT.
5.1    Issuance Requests. By delivering to the Administrative Agent and the
applicable Issuer an Issuance Request on or before 12:00 noon the Borrower may
request, from time to time prior to the Termination Date and on not less than
three nor more than ten Business Days’ notice, that such Issuer issue a Letter
of Credit for the account of the Borrower; provided that (x) the Letter of
Credit Outstandings shall not at any time exceed $20,000,000 and (y) the TCIL
Usage shall not at any time exceed the Credit Capacity. Such Issuance Request
may be sent by facsimile, by United States mail, by overnight courier, by
electronic transmission using the system provided by the Issuer, by personal
delivery or by any other means acceptable to the Issuer. Upon receipt of an
Issuance Request, the Administrative Agent shall promptly notify the Lenders
thereof. Each Letter of Credit shall by its terms be stated to expire on a date
(its “Stated Expiry Date”) no later than the earlier of 12 months from its date
of issuance and 14 days prior to the scheduled Termination Date.
The Administrative Agent, the Lenders and the Borrower hereby agree, anything in
any Issuance Request to the contrary notwithstanding, that any and all
provisions of any Issuance Request purporting to grant a security interest in
any asset of the Borrower are null and void, it being the intention of the
parties that security for the Reimbursement Obligations in respect of any Letter
of




33





--------------------------------------------------------------------------------





Credit shall be provided as described in Section 5.8 and pursuant to the
documents described in Section 8. Notwithstanding the terms of any Issuance
Request for a Commercial Letter of Credit, in no event may the Borrower extend
the time for reimbursing any drawing under a Commercial Letter of Credit by
obtaining a bankers’ acceptance from the relevant Issuer.
In the event of any conflict between the terms hereof and the terms of any
Issuance Request, the terms hereof shall control.
5.2    Issuances and Extensions.
(a)    Subject to the terms and conditions of this Agreement (including Section
11), each Issuer shall issue Letters of Credit in accordance with Issuance
Requests made therefor.
(b)    Each Issuer will make available the original of each Letter of Credit
which it issues in accordance with the Issuance Request therefor (and will
promptly provide the Administrative Agent with a copy of such Letter of Credit).
(c)    An Issuer shall not be under any obligation to issue any Letter of Credit
if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuer from issuing such
Letter of Credit, or any law applicable to such Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuer shall prohibit, or request that
such Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such Issuer is not otherwise compensated hereunder) not in effect on the
Restatement Effective Date, or shall impose upon such Issuer any unreimbursed
loss, cost or expense which was not applicable on the Restatement Effective Date
and which such Issuer in good faith deems material to it;
(ii)    the issuance of such Letter of Credit would violate one or more policies
of such Issuer;
(iii)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(iv)    such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
(v)    any Lender is at such time a Defaulting Lender, unless such Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuer (in its sole discretion) with the Borrower or such
Defaulting Lender




34





--------------------------------------------------------------------------------





to eliminate such Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.7(a)(iv)) with respect to such Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or such Letter of
Credit and all other Letter of Credit Outstandings as to which such Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion.
(d)    No Issuer shall amend any Letter of Credit if such Issuer would not be
permitted at such time to issue such Letter of Credit in its amended form under
the terms hereof.
(e)    No Issuer shall be under any obligation to amend any Letter of Credit if
(i) such Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof or (ii) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(f)    Each Issuer shall act on behalf of the Lenders with respect to any Letter
of Credit issued by it and the documents associated therewith, and each Issuer
shall have all of the benefits and immunities (i) provided to the Administrative
Agent in Section 13 with respect to any acts taken or omissions suffered by such
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuance Requests and applications pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Section 13
included such Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to such Issuer.
5.3    Documentary and Processing Charges Payable to each Issuer. The Borrower
agrees to pay directly to the applicable Issuer for its own account all
customary fees and standard costs and charges of such Issuer in connection with
the issuance, maintenance, modification (if any) and administration of each
Letter of Credit issued by such Issuer upon demand from time to time. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
5.4    Other Lenders’ Participation. Each Letter of Credit issued pursuant to
Section 5.2 shall, effective upon its issuance and without further action, be
issued on behalf of all Lenders (including the Issuer thereof) pro rata
according to their respective Percentages. Each Lender shall, to the extent of
its Percentage, be deemed irrevocably to have participated in the issuance of
such Letter of Credit and shall promptly pay to the Administrative Agent for the
account of the Issuer thereof an amount equal to such Lender’s Percentage of the
amount of any drawings which have not been reimbursed by the Borrower in
accordance with Section 5.5, or which have been reimbursed by the Borrower but
must be returned or disgorged by such Issuer for any reason, and each Lender
(unless such Lender is then a Defaulting Lender) shall, to the extent of its
Percentage, be entitled to receive from the Administrative Agent a ratable
portion of the Letter of Credit Fees received by the Administrative Agent
pursuant to Section 4.4, with respect to each Letter of Credit. In the event




35





--------------------------------------------------------------------------------





that the Borrower shall fail to reimburse any Issuer (through the Administrative
Agent), or if for any reason Loans shall not be made to fund any Reimbursement
Obligation, all as provided in Section 5.5 and in an amount equal to the amount
of any drawing honored by such Issuer under a Letter of Credit issued by it, or
in the event such Issuer must for any reason return or disgorge such
reimbursement, the Administrative Agent shall promptly notify such Issuer and
each Lender of the unreimbursed amount of such drawing and of such Lender’s
respective participation therein. Each Lender shall make available to the
Administrative Agent, for the account of such Issuer, whether or not any Event
of Default or Unmatured Event of Default shall exist, an amount equal to such
Lender’s respective participation in same day or immediately available funds at
the office of the Administrative Agent not later than 10:00 a.m. on the Business
Day after the date notified by such Issuer. The Administrative Agent will
promptly make available to the applicable Issuer any amounts received by it
pursuant to the preceding sentence. In the event that any Lender fails to make
available to the Administrative Agent the amount of such Lender’s participation
in such Letter of Credit as provided herein, such Issuer shall be entitled to
recover such amount on demand from such Lender together with interest at the
daily average Federal Funds Rate for three Business Days (together with such
other compensatory amounts determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation) and thereafter at the
Alternate Base Rate plus 2%. Nothing in this Section shall be deemed to
prejudice the right of any Lender to recover from any Issuer any amounts made
available by such Lender to such Issuer pursuant to this Section in the event
that it is determined by a court of competent jurisdiction that the applicable
payment with respect to a Letter of Credit by such Issuer constituted gross
negligence or willful misconduct on the part of such Issuer. Each Issuer shall
pay to the Administrative Agent, for the account of each Lender which has paid
all amounts payable by it under this Section with respect to any Letter of
Credit issued by such Issuer, such Lender’s Percentage of all payments received
by such Issuer from the Borrower in reimbursement of drawings honored by such
Issuer under such Letter of Credit when such payments are received. The
Administrative Agent will promptly make available to the applicable Lenders any
amounts received by it from an Issuer pursuant to the preceding sentence.
Each Lender’s obligation to participate in Letters of Credit shall (a) continue
notwithstanding termination of the Commitments until all Liabilities with
respect to Letter of Credit Outstandings have been fully and finally paid and
(b) be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any Issuer, the Borrower or any other Person for
any reason whatsoever; (ii) the occurrence or continuance of an Event of Default
or an Unmatured Event of Default or (iii) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Lender’s obligation to make Alternate Base Rate Loans pursuant to Section 5.5 is
subject to the conditions set forth in Section 11.2 (other than delivery by the
Borrower of a Loan Request).




36





--------------------------------------------------------------------------------





5.5    Disbursements. Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the Issuer of such
Letter of Credit will notify the Borrower and the Administrative Agent promptly
of the presentment for payment of any Letter of Credit, or of any draft
thereunder (any such payment, a “Disbursement”). Prior to 10:00 a.m. on the date
of any payment by the Issuer under a Letter of Credit (a “Disbursement Date”),
the Borrower will reimburse the applicable Issuer through the Administrative
Agent for all amounts which it has disbursed under the Letter of Credit. To the
extent the applicable Issuer is not reimbursed in full in accordance with the
second sentence of this Section, the Borrower’s Reimbursement Obligation shall
accrue interest at the Default Rate, payable on demand. In the event the
applicable Issuer is not reimbursed by the Borrower on the Disbursement Date, or
if such Issuer must for any reason return or disgorge such reimbursement, the
Lenders shall, on the terms and subject to the conditions of this Agreement,
make Loans that are Alternate Base Rate Loans on the next Business Day in an
aggregate amount equal to the Reimbursement Obligations as provided in Section
2.1 (the Borrower being deemed to have given a timely Loan Request therefor for
such amount); provided that, for the purpose of determining the availability of
the Commitments immediately prior to giving effect to the application of the
proceeds of such Loans, such Reimbursement Obligation shall be deemed not to be
outstanding at such time. The proceeds of the Loans made pursuant to the
preceding sentence will be turned over to the applicable Issuer in satisfaction
of the Reimbursement Obligation.
5.6    Reimbursement Obligations Absolute. The Borrower’s obligation (a
“Reimbursement Obligation”) under Section 5.5 to reimburse an Issuer with
respect to each Disbursement (including interest thereon) made under any Letter
of Credit, and each other Lender’s obligation to make participation payments in
each drawing which has not been reimbursed by the Borrower, shall be absolute
and unconditional under any and all circumstances, including:
(a)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(b)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(c)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;




37





--------------------------------------------------------------------------------





(d)    waiver by the Issuer of any requirement that exists for the Issuer’s
protection and not the protection of the Borrower or any waiver by the Issuer
that does not in fact materially prejudice the Borrower;
(e)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(f)    any payment made by the Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(g)    any payment by the applicable Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(h)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such Issuer and its
correspondents unless such notice is given as aforesaid.
5.7    Role of Issuers. Each Lender and the Borrower agree that, in making any
Disbursement under a Letter of Credit, the applicable Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any Issuer, the
Administrative Agent, any of their respective Lender-Related Parties nor any
correspondent, participant or assignee of any Issuer shall be liable to any
Lender for (a) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Majority Lenders, as applicable; (b)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (c) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided




38





--------------------------------------------------------------------------------





that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of any Issuer, the
Administrative Agent, any of their respective Lender-Related Parties nor any
correspondent, participant or assignee of any Issuer shall be liable or
responsible for any of the matters described in clauses (a) through (h) of
Section 5.6); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an Issuer, and such
Issuer may be liable to the Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such Issuer’s willful
misconduct or gross negligence or such Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, any
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.
5.8    Deemed Disbursements; Cash Collateral.
(a)    Deemed Disbursements. During the existence of any Event of Default, an
amount equal to that portion of Letter of Credit Outstandings attributable to
outstanding and undrawn Letters of Credit shall, at the election of the Majority
Lenders, and without demand upon or notice to the Borrower, be deemed to have
been paid or disbursed by the applicable Issuer under such Letters of Credit
(notwithstanding that such amount may not in fact have been so paid or
disbursed), and, upon notification by such Issuer to the Administrative Agent
and the Borrower of its obligations under this Section, the Borrower shall be
immediately obligated to reimburse such Issuer the amount deemed to have been so
paid or disbursed by such Issuer. Any amounts so received by such Issuer from
the Borrower pursuant to this Section shall be turned over to the Administrative
Agent and held as collateral security for the repayment of the Borrower’s
obligations in connection with the Letters of Credit issued by such Issuer. At
any time when such Letters of Credit shall terminate and all liabilities of each
Issuer with respect to Letters of Credit issued by it are either terminated or
paid or reimbursed to such Issuer in full, the Liabilities of the Borrower under
this Section shall be reduced accordingly (subject, however, to reinstatement in
the event any payment in respect of such Letters of Credit is recovered in any
manner from such Issuer), and, provided that no Event of Default or Unmatured
Event of Default exists, the Administrative Agent will return to the Borrower
the excess, if any, of (a) the aggregate amount deposited by the




39





--------------------------------------------------------------------------------





Borrower with the Administrative Agent and not theretofore applied to any
Reimbursement Obligation over (b) the aggregate amount of all Reimbursement
Obligations pursuant to this Section, as so adjusted. At such time when all
Events of Default shall have been cured or waived, the Administrative Agent
shall return to the Borrower all amounts then on deposit with the Administrative
Agent pursuant to this Section. To the extent any amounts on deposit pursuant to
this Section shall, until their application to any Reimbursement Obligation or
their return to the Borrower, as the case may be, bear interest, such interest
shall be held by the Administrative Agent as additional collateral security for
the repayment of the Borrower’s Liabilities in connection with the Letters of
Credit.
(b)    Cash Collateral and Defaulting Lender. If any Letter of Credit
Outstandings exist at the time a Lender is a Defaulting Lender, the Borrower
shall, within three Business Days of delivery of written notice by the
Administrative Agent, Cash Collateralize the amount of the Defaulting Lender’s
Percentage of the Letter of Credit Outstandings. If the Borrower is required to
provide an amount of cash collateral pursuant to this Section 5.8(b), such cash
collateral shall be released and promptly returned to the Borrower from time to
time to the extent the amount deposited shall exceed the Defaulting Lender’s
Percentage of the Letter of Credit Outstandings or if such Lender ceases to be a
Defaulting Lender. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.
(c)    Lien on Cash Collateral. This Agreement sets forth certain additional
requirements to deliver Cash Collateral. The Borrower hereby grants to
Administrative Agent a security interest (subject to the Collateral Documents)
in all such cash, all deposit accounts into which such cash is deposited, all
balances in such accounts and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, interest bearing deposit accounts with the
Administrative Agent.
(d)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 5.8 or Sections
2.7, 5.2, 6.3, or 12.2 in respect of Letters of Credit shall be held and applied
to the satisfaction of the specific Letter of Credit Outstandings, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.




40





--------------------------------------------------------------------------------





(e)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 15.8(i))) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrower
shall not be released during the continuance of an Unmatured Event of Default or
Event of Default, and (y) the Person providing Cash Collateral and the Issuer,
as applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
5.9    Nature of Reimbursement Obligations. The Borrower shall assume all risks
of the acts, omissions or misuse of any Letter of Credit by the beneficiary
thereof. None of the Administrative Agent, any Issuer or any Lender (except to
the extent of its own gross negligence or willful misconduct) shall be
responsible for:
(a)    the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any document submitted by any party in connection with
the application for and issuance of a Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;
(b)    the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;
(c)    failure of the beneficiary to comply fully with conditions required in
order to demand payment under a Letter of Credit;
(d)    errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, facsimile or otherwise; or
(e)    any loss or delay in the transmission or otherwise of any document or
draft required in order to make a Disbursement under a Letter of Credit or of
the proceeds thereof.
None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted the Administrative Agent any Issuer or any Lender
hereunder. In furtherance and extension, and not in limitation or derogation, of
the foregoing, any action taken or omitted to be taken by any Issuer in good
faith shall be binding upon the Borrower and shall not put such Issuer under any
resulting liability to the Borrower.




41





--------------------------------------------------------------------------------





5.10    Increased Costs; Indemnity. If by reason of (a) any Change in Law, or
(b) compliance by any Issuer or any Lender with any direction, request or
requirement (whether or not having the force of law) of any governmental or
monetary authority, including Regulation D of the FRB:
(i)    any Issuer or any Lender shall be subject to any Tax (other than Taxes on
overall net income and franchises that are imposed as a result of such Issuer or
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax), levy,
charge or withholding of any nature or to any variation thereof or to any
penalty with respect to the maintenance or fulfillment of its obligations under
this Section 5, whether directly or by such being imposed on or suffered by such
Issuer or any Lender;
(ii)    any reserve, deposit or similar requirement is or shall be applicable,
imposed or modified in respect of any Letter of Credit issued by any Issuer or
participations therein purchased by any Lender; or
(iii)    there shall be imposed on any Issuer or any Lender any other condition
regarding this Section 5, any Letter of Credit or any participation therein;
and the result of the foregoing is directly or indirectly to increase the cost
to such Issuer of issuing, making or maintaining any Letter of Credit or the
cost to such Lender of purchasing or maintaining any participation therein, or
to reduce any amount receivable in respect thereof by such Issuer or such
Lender, then and in any such case such Issuer or such Lender may, at any
reasonable time after the additional cost is incurred or the amount received is
reduced, notify the Borrower thereof, and the Borrower shall pay on demand such
amounts as such Issuer or Lender may specify to be necessary to compensate such
Issuer or Lender for such additional cost or reduced receipt. The determination
by such Issuer or Lender, as the case may be, of any amount due pursuant to this
Section, as set forth in a statement setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest error, be final and
presumptively valid and binding on all of the parties hereto. In addition to
amounts payable as elsewhere provided in this Section 5, the Borrower hereby
agrees to protect, indemnify, pay and save each Issuer and each Lender harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees and allocated
costs of internal counsel) which such Issuer or such Lender may incur or be
subject to as a consequence, direct or indirect, of (x) the issuance of any
Letter of Credit, other than as a result of the gross negligence or willful
misconduct of such Issuer as determined by a court of competent jurisdiction, or
(y) the failure of such Issuer to honor a drawing under any Letter of Credit as
a result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority.
5.11    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the ISP and the UCP at the time of




42





--------------------------------------------------------------------------------





issuance shall apply to each commercial Letter of Credit. Notwithstanding the
foregoing, an Issuer shall not be responsible to the Borrower for, and an
Issuer’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the Issuer required or permitted under any law, order or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the law or any order of a jurisdiction where the
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA) or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
SECTION 6.    PAYMENTS, OFFSETS, PREPAYMENTS AND REDUCTION OR TERMINATION OF THE
COMMITMENTS; BORROWING BASE; INCREASE IN COMMITMENTS.
6.1    Payments Generally. Except as otherwise specified in this Agreement, all
payments hereunder (including payments with respect to the Loans) shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or set-off and shall be made in coin or currency of the
United States which at the time of payment shall be legal tender for the payment
of public and private debts in immediately available funds by the Borrower to
the Administrative Agent for the account of the Lenders, pro rata according to
the unpaid principal amounts of the Loans held by them. All such payments shall
be made to the Administrative Agent, prior to 10:30 a.m. on the date due at the
Administrative Agent’s Office or at such other place as may be designated by the
Administrative Agent to the Borrower in writing. Any payment received after
10:30 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly remit in immediately available funds to each Lender or the
applicable Issuer, as the case may be, its share of all such payments received
by the Administrative Agent for the account of such Lender or such Issuer, as
applicable. Whenever any payment to be made hereunder or under any Note shall be
stated to be due on a date other than a Business Day, such payment may be made
on the next succeeding Business Day, and such extension of time shall be
included in the computation of payment of interest or any fees. For purposes of
the imposition of any tax (other than taxes on net income and franchises), levy,
charge or withholding of any nature or any variation thereof or any penalty with
respect to the maintenance or fulfillment of the Borrower’s obligations under
this Agreement, whether directly or by such being imposed on or suffered by the
Administrative Agent, any Lender, any Issuer or the Collateral Agent, all
payments hereunder shall be made from sources within the United States by the
Borrower. Any payments or prepayments to be applied to the outstanding amount of
any Loans shall be applied to the Loans held by the Lenders that are not
Defaulting Lenders ratably (based upon the outstanding amount of all Loans held
by all Lenders that are not Defaulting Lenders) until each Lender (including any
Defaulting Lender) has its Percentage of all of the outstanding amount of the
Loans, and the balance, if any, of such payments




43





--------------------------------------------------------------------------------





or prepayments shall be applied to the Loans of all Lenders in accordance with
their respective Percentages.
6.2    Prepayments.
(a)    Mandatory. If at any time the TCIL Usage exceeds the Credit Capacity, the
Borrower shall immediately make a mandatory prepayment to the Administrative
Agent (which shall be applied (or held for application, as the case may be) by
the Administrative Agent first to the aggregate unpaid principal amount of the
Loans then outstanding and then to the payment or Cash Collateralization of the
Letter of Credit Outstandings) in an amount sufficient to eliminate such excess.
(b)    Optional.
(i)    General Prepayments. The Borrower may from time to time (subject to the
notice and minimum prepayment provisions set forth in this clause (i)), upon
prior written or telephonic notice received by the Administrative Agent in a
form acceptable to the Administrative Agent (which shall promptly advise each
Lender thereof) at least three Business Days prior to any prepayment of
Eurodollar Rate Loans and one Business Day prior to any prepayment of Alternate
Base Rate Loans, prepay the principal of the Loans in whole or in part without
premium or penalty; provided that (x) any partial prepayment of principal
pursuant to this clause (b)(i) shall be in a minimum amount of $500,000 or any
whole multiple of $250,000 in excess thereof and (y) any prepayment of a
Eurodollar Rate Loan on a day other than the last day of an Interest Period
therefor shall be subject to Section 7.5. The Borrower shall promptly confirm in
writing any telephonic notice of prepayment in writing.
(ii)    Special Prepayments. The Borrower may from time to time prepay any Loan
pursuant to the provisions of Section 7.7. Any prepayment of the principal of
the Loans pursuant to this clause (b)(ii) shall include accrued interest to the
date of prepayment on the principal amount being prepaid.
(c)    Application. Any prepayment pursuant to Section 6.2(a) or 6.2(b) above
shall be applied to such Loans as the Borrower shall direct or, in the absence
of such direction: first, to any Eurodollar Rate Loan with an Interest Period
ending on the date of such prepayment, second, to any Alternate Base Rate Loans
outstanding on such date, and third, to such other Loans as the Administrative
Agent may reasonably determine.
6.3    Reduction or Termination of Commitments.
(a)    The Borrower may from time to time, upon at least 5 Business Days’ prior
written notice received by the Administrative Agent (which shall promptly advise
each




44





--------------------------------------------------------------------------------





Lender thereof), permanently reduce the Aggregate Commitment Amount to an amount
that is not less than the TCIL Usage. Any such reduction shall be in an amount
of $5,000,000 or a higher integral multiple of $1,000,000. The Borrower may at
any time on like notice terminate the Commitments upon payment in full of the
outstanding Loans and all other related Liabilities and by replacing and
surrendering all issued and outstanding Letters of Credit or, at the applicable
Issuers’ option, providing Cash Collateral security for all Letter of Credit
Outstandings in accordance with Section 5.8.
(b)    Any reduction of the Commitments pursuant to clause (a) above shall be
applied to the Commitment of each Lender according to its Percentage.
6.4    Offset. In addition to and not in limitation of all rights of offset that
any Lender may have under applicable law, each Lender shall, upon the occurrence
of any Event of Default described in Section 12.1 or any Unmatured Event of
Default described in Section 12.1(e), have the right to appropriate and apply to
the payment of the Liabilities owing to it (whether or not due) any and all
balances, credits, deposits, accounts or moneys of the Borrower then or
thereafter with such Lender or any Affiliate thereof, and each such Affiliate is
hereby irrevocably authorized to permit such setoff, provided that any such
appropriation and application shall be subject to the provisions of Section 6.5;
provided, further, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.7 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuers and the Lenders,
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.
6.5    Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise)
on account of any Loan or Letter of Credit in excess of its pro rata share of
payments and other recoveries obtained by all Lenders on account of all Loans
and Letters of Credit (including after giving effect to the loss of any payment
or recovery by any other Lender), such Lender shall purchase from the other
Lenders such participations in the Loans and/or Letters of Credit held by them
as shall be necessary to cause such purchasing Lender to share the excess
payment or other recovery pro rata with each of them; provided that if all or
any portion of the excess payment or other recovery is thereafter recovered from
such purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest unless the Lender
from which such payment is recovered is required to pay interest thereon, in
which case each Lender which is required to restore such purchase price shall
pay its pro rata share of such interest. The Borrower agrees that any Lender so
purchasing a participation from the other Lenders under this Section 6.5 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off pursuant to Section 6.4) with respect to such
participation as fully as if such Lender were the direct




45





--------------------------------------------------------------------------------





creditor of the Borrower in the amount of such participation. If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Lenders entitled under this
Section to share in the benefits of any recovery on such secured claim.
6.6    Borrowing Base. The borrowing base (the “Borrowing Base”) as of any date
shall be an amount equal to the total of:
(a)    the sum of:
(i)    80% of the net investment of the Borrower in Finance Leases of SIA
Container Equipment as recorded on the Borrower’s balance sheet (determined in
accordance with GAAP consistently applied);
(ii)    83.33% of the result of (x) the Net Book Value of the Borrower’s (not
including any Subsidiary’s) SIA Container Equipment (not including the Net Book
Value, if any, of (A) any lost, stolen or destroyed SIA Container Equipment to
the extent the Net Book Value thereof (calculated as though not lost, stolen or
destroyed) exceeds $250,000, and such SIA Container Equipment has been off-hire
and no longer billed to a lessee for a period in excess of 90 days, and (B) any
spare parts comprising any portion of SIA Container Equipment) minus (y)
Unsecured Vendor Debt and trade payables incurred in connection with the
acquisition of such SIA Container Equipment; and
(iii)    80% of the Book Value (net of reserves in accordance with GAAP) of
Casualty Receivables which are outstanding for 120 days or less (excluding
Casualty Receivables from Affiliated Entities in excess of $5,000,000 in the
aggregate);
minus
(b)    the sum of:
(i)    the current portion of Subordinated Funded Debt; (ii) 20% of the Letter
of Credit Outstandings allocable to commercial Letters of Credit; (iii) the
outstanding principal amount of Total Senior Debt (other than Indebtedness
hereunder) secured by (x) Finance Leases of SIA Container Equipment, (y) SIA
Container Equipment and/or (z) Casualty Receivables; and (iv) accrued and unpaid
interest on Total Senior Debt secured by (x) Finance Leases of SIA Container
Equipment, (y) SIA Container Equipment and/or (z) Casualty Receivables;
in each case, calculated in accordance with GAAP.




46





--------------------------------------------------------------------------------





The Borrowing Base shall be set forth (showing all calculations) in a Borrowing
Base Certificate duly executed and delivered by an Authorized Signatory. Any
Borrowing Base Certificate delivered pursuant to Section 10.1(f) or 11.2(f)
shall remain effective until delivery of a new Borrowing Base Certificate
pursuant to Section 10.1(f) or 11.2(f); provided that in connection with any
Loan Request for Loans, the Borrower may submit an interim updated Borrowing
Base Certificate showing the effect that the use of the proceeds of such Loans
will have on item (a)(ii)(y), (b)(i), (b)(ii) or (b)(iii) of the definition of
“Borrowing Base”, it being understood that to the extent necessary, such interim
Borrowing Base Certificate may be prepared by the Borrower using good faith
reasonable estimates of the information contained therein. Any such updated
interim Borrowing Base Certificate shall include a representation by an
Authorized Signatory that (x) the proceeds of such Loans (or the relevant
portion thereof) will be used to pay Indebtedness of the type described in such
item (a)(ii)(y), (b)(i), (b)(ii) or (b)(iii) and (y) to the extent necessary,
such Borrowing Base Certificate was prepared using the Borrower’s good faith
reasonable estimates of the information contained therein. At no time shall the
TCIL Usage exceed the current Borrowing Base as shown on the most recently
delivered Borrowing Base Certificate.
6.7    Increase in the Aggregate Commitment Amount.
(a)    The Borrower may at any time (but not more than twice in any calendar
quarter), by means of a letter to the Administrative Agent, request that the
Aggregate Commitment Amount be increased (a “Commitment Increase”) as of the
date specified in such letter (the “Increase Date”) by (i) increasing the
Commitment of any Lender (an “Increasing Lender”) that has agreed to such
increase (it being understood that no Lender shall have any obligation to
increase its Commitment pursuant to this Section 6.7) and/or (ii) adding one or
more Eligible Assignees (each an “Additional Lender”) as parties hereto, in each
case with a Commitment in the amount agreed to by such Additional Lender;
provided that (A) the amount of the aggregate Commitments shall not exceed
$600,000,000, (B) each Commitment Increase shall be in a minimum amount of
$10,000,000, and (C) the Commitment of each Additional Lender shall be
$10,000,000 or more.
(b)    On each Increase Date, (x) each applicable Additional Lender shall become
a party to this Agreement with the rights and obligations of a “Lender”
hereunder and (y) the Commitment of each applicable Increasing Lender shall be
increased by the amount agreed by such Increasing Lender; provided that:
(i)    on such Increase Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by an Authorized Signatory of the Borrower, dated such
Increase Date stating that: (A) the representations and warranties contained in
Section 9 are true and correct on and as of such Increase Date, before and after
giving effect to the Commitment Increase, as though made on and as of such
Increase Date, (B) no material adverse




47





--------------------------------------------------------------------------------





change has occurred since the date of the financial statements most-recently
delivered pursuant to Section 10.1(a) and (C) no Event of Default or Unmatured
Event of Default exists;
(ii)    on or before such Increase Date, the Administrative Agent shall have
received the following, each dated such Increase Date, for further distribution
to each Lender (including each Additional Lender): (A) certified copies of
resolutions of the board of directors of the Borrower approving the Commitment
Increase and any corresponding modifications to this Agreement; (B) such other
approvals or documents as any Lender through the Administrative Agent may
reasonably request in connection with such Commitment Increase; (C) a joinder
agreement from each Additional Lender, if any, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent; and (D) written
confirmation from each Increasing Lender of the increase in the amount of its
Commitment hereunder, in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent.
On each Increase Date, upon fulfillment of the conditions set forth in this
Section 6.7(b), the Administrative Agent shall notify the Lenders (including
each Additional Lender) and the Borrower of the occurrence of the Commitment
Increase to be effected on such Increase Date and shall record in the Register
the relevant information with respect to each Increasing Lender and each
Additional Lender on such date. Each Increasing Lender and each Additional
Lender shall, before 10:30 a.m. on the Increase Date, make available for the
account of its applicable lending office to the Administrative Agent at the
Administrative Agent’s Office, in same day funds, an aggregate amount to be
distributed to the other Lenders for the account of their respective applicable
lending offices such that, after giving effect to such distribution, each Lender
has a ratable share (calculated based on its Commitment as a percentage of the
Aggregate Commitment Amount after giving effect to such Commitment Increase) of
each outstanding Borrowing. The Borrower acknowledges that, in order to maintain
Borrowings in accordance with each Lender’s ratable share thereof, a
reallocation of the Commitments as a result of a non-pro-rata increase in the
aggregate Commitments may require prepayment of all or portions of certain
Borrowings on the date of such increase (and any such prepayment shall be
subject to the provisions of Section 7.5).
SECTION 7.    ADDITIONAL PROVISIONS RELATING TO EURODOLLAR RATE LOANS; CAPITAL
ADEQUACY; TAXES.
7.1    Increased Cost. If, as a result of any Change in Law:
(a)    any tax is imposed on any Lender or Issuer or the basis of taxation of
payments to any Lender of the principal of or interest on any Eurodollar Rate
Loan is changed (other than in respect of Taxes on the overall net income of
such Lender or Issuer that are imposed




48





--------------------------------------------------------------------------------





as a result of such Lender or Issuer having its principal office located in the
jurisdiction imposing such Tax);
(b)    any reserve, special deposit, compulsory loan, insurance charge or
similar requirements against assets of, deposits with or for the account of, or
credit extended by, any Lender are imposed, modified or deemed applicable; or
(c)    any other condition, cost or expense affecting this Agreement or any
Eurodollar Rate Loan is imposed on any Lender or the interbank eurodollar
markets;
and such Lender determines that, solely by reason thereof, the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) is increased, or the amount of
any sum receivable by such Lender hereunder in respect of any of the Loans
(whether of principal, interest or any other amount) is reduced, then the
Borrower shall pay to such affected Lender upon written demand (which demand
shall be accompanied by a statement setting forth the basis for the calculation
thereof but only to the extent not theretofore provided to the Borrower) such
additional amount or amounts as will compensate such Lender for such additional
cost or reduction (provided such amount has not been compensated for in the
calculation of the Eurocurrency Reserve Percentage). Determinations by a Lender
for purposes of this Section of the additional amounts required to compensate
such Lender in respect of the foregoing shall be final and presumptively valid
and binding on all of the parties hereto, absent manifest error.
7.2    Deposits Unavailable or Interest Rate Unascertainable. If prior to the
first day of an Interest Period for a Eurodollar Rate Loan the Majority Lenders
determine (which determination shall be conclusive and binding on the parties
hereto) that (a) Dollar deposits, of the relevant amount for the relevant
Interest Period, are not available to banks in the London interbank eurodollar
market (“Impacted Loans”), (b) adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate applicable to such Interest Period or (c) the
Eurodollar Rate for any requested Interest Period with respect to such Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent shall promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Majority Lenders) revokes such notice, and any notice of new or continued
Eurodollar Rate Loans previously given by the Borrower and not yet borrowed,
converted or continued shall be deemed a notice to make, convert into or
continue Alternate Base Rate Loans.
Notwithstanding the foregoing, if the Majority Lenders have made the
determination described in clause (a) of the foregoing paragraph, the
Administrative Agent, in consultation with the Borrower and the Majority
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Majority Lenders revoke the notice delivered with
respect to the Impacted Loans under clause (a) of the first sentence of this
section, (2) the Administrative Agent or the Majority Lenders




49





--------------------------------------------------------------------------------





notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable lending office to make, maintain or fund Loans
with an interest rate determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
7.3    Changes in Law Rendering Eurodollar Rate Loans Unlawful. If at any time
due to any new law, treaty or regulation, or any change of any existing law,
treaty or regulation, or any interpretation thereof by any governmental or other
regulatory authority charged with the administration thereof, or for any other
reason arising subsequent to the date hereof, it is unlawful for any Lender to
perform its obligations hereunder or to make, maintain or fund, or charge
interest with respect to any Credit Extension or to determine or charge interest
rates based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then the obligation of
such Lender to issue, make, fund or charge interest with respect to any Credit
Extension or provide Eurodollar Rate Loans shall, upon the happening of such
event, forthwith be suspended for the duration of such illegality. Upon receipt
of such notice, the Borrower shall, if required by such law, regulation or
interpretation, on such date as shall be specified in such notice, either
convert such Eurodollar Rate Loans to Alternate Base Rate Loans or prepay such
Eurodollar Rate Loans (and all Eurodollar Rate Loans of all other Lenders which
have the same Interest Period).
7.4    Capital Adequacy. If any Lender or any Issuer shall determine at any time
after the date hereof that any Change in Law affecting such Lender or Issuer or
any lending office of such Lender or such Lender’s or such Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuer’s
capital or on the capital of such Lender’s or such Issuer’s holding company as a
consequence of its obligations hereunder to a level below that which such Lender
or such Issuer or any holding company of such Lender or such Issuer could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuer’s policies, and the policies of such Lender’s or such Issuer’s
holding company, with respect to capital adequacy) by an amount deemed by such
Lender or such Issuer to be material, then the Borrower shall pay to such Lender
or such Issuer upon demand such amount or amounts, in addition to the amounts
payable under the other provisions of this Agreement or under any other Loan
Document, as will compensate such Lender or such Issuer or any holding company
of such Lender or such Issuer for such reduction. Any such demand by any Lender
or any Issuer hereunder shall be in writing, and shall set forth the reasons for
such demand and copies of all documentation reasonably relevant in support
thereof. Determinations by any Lender or any Issuer for purposes of this Section
7.4 of the additional amount or amounts required




50





--------------------------------------------------------------------------------





to compensate such Lender or such Issuer in respect of the foregoing shall be
conclusive in the absence of manifest error. In determining such amount or
amounts, any Lender or any Issuer may use any reasonable averaging and
attribution methods.
7.5    Indemnity. The Borrower will indemnify each Lender against any loss or
expense which such Lender may sustain or incur, including any loss or expense
sustained or incurred in obtaining, liquidating or employing deposits or other
funds acquired to effect, fund or maintain a Loan, due to (a) any failure by the
Borrower to make any payment when due of any amount due hereunder in connection
with a Eurodollar Rate Loan, (b) any failure of the Borrower to borrow on a date
specified therefor in a notice thereof, (c) any payment or prepayment (including
any prepayment pursuant to Section 7.3 or 7.7) of any Eurodollar Rate Loan on a
date other than the last day of the Interest Period for such Loan, (d) any
failure of the Borrower to continue a Eurodollar Rate Loan on a date specified
in a notice of continuation or to convert an Alternate Base Rate Loan to a
Eurodollar Rate Loan on a date specified in a notice of conversion or (e) any
assignment of a Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 7.7. Upon the written notice of a Lender to the Borrower (with a copy to
the Administrative Agent), the Borrower shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense.
Such written notice (which shall include calculations in reasonable detail)
shall, in the absence of manifest error, be conclusive and binding on the
Borrower.
7.6    Discretion of the Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Eurodollar Rate Loans in
any manner it elects, it being understood, however, that for the purposes of
this Agreement all determinations hereunder shall be made as if all Lenders had
actually funded and maintained each Eurodollar Rate Loan through the purchase of
Dollar deposits having a maturity corresponding to the maturity of the
applicable Eurodollar Rate Loan and bearing an interest rate equal to the
Eurodollar Rate (whether or not, in any instance, any Lender shall have granted
any participations in such Loan). Any Lender may, if it so elects, fulfill any
commitment to make any Eurodollar Rate Loan by causing a foreign branch or
Affiliate to make or continue such Eurodollar Rate Loan, provided that in such
event such Loan shall be deemed for the purposes of this Agreement to have been
made by such Lender, and the obligation of the Borrower to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by such Lender, to the
extent of such Loan, for the account of such branch or Affiliate.
7.7    Special Prepayment; Replacement of Lender. If any Lender makes any demand
for payment of any amount pursuant to Section 5.10, 7.1, 7.4 or 7.8, gives any
notice pursuant to Section 7.2 or 7.3 or is a Defaulting Lender (any such
Lender, an “Affected Lender”), then the Borrower may, with the prior written
consent of the Administrative Agent, either (i) reduce or terminate the
Commitments of such Affected Lender and immediately prepay the applicable
outstanding




51





--------------------------------------------------------------------------------





Liabilities owed to such Affected Lender (or all outstanding Liabilities owed to
such Affected Lender in the case of a termination) so that, after giving effect
to such prepayment, such Affected Lender has a pro rata share (based on its
revised Percentage after giving effect to such reduction) of the outstanding
Loans, together with all accrued and unpaid interest thereon, and/or (ii) cause
such Affected Lender to assign its Commitments, its Loans, its participations in
Letters of Credit and its interest in this Agreement and the other Loan
Documents to one or more other Eligible Assignees (any such assignee, together
with all Lenders other than such Affected Lender, the “Remaining Lenders”)
selected by the Borrower and acceptable to the Administrative Agent. Any
assignment made pursuant to clause (ii) above shall be in accordance with
Section 15.8 (but without giving effect to any provision of such Section which
restricts the minimum or maximum amount which is permitted to be assigned).
If any reduction or termination of any Affected Lender’s Commitment is made
pursuant to clause (i) above, then (A) the Aggregate Commitment Amount shall be
reduced by an amount equal to the aggregate amount of the Commitment so reduced
or terminated, and (B) each Remaining Lender’s (and, in the case of a reduction,
such Affected Lender’s) share or percentage of the Aggregate Commitment Amount,
as so reduced, shall be deemed proportionately adjusted; it being understood
that the amount of any Lender’s Commitment (as opposed to any Lender’s share or
percentage of the Aggregate Commitment Amount) shall not at any time be
increased without the consent of such Lender.
7.8    Loan Related Taxes. All payments by the Borrower of principal of, and
interest on, the Loans and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority, but
excluding franchise taxes and taxes imposed on or measured by any Lender’s or
any Issuer’s overall net income or receipts that are imposed as a result of such
Lender or Issuer being organized under the laws of, or having its principal
office or its applicable lending office located in, the jurisdiction imposing
such Tax (such non-excluded items being called “Loan Related Taxes”). In the
event that any withholding or deduction from any payment to be made by the
Borrower hereunder is required in respect of any Loan Related Taxes pursuant to
any applicable law, rule or regulation, then the Borrower will:
(i)    pay directly to the relevant authority the full amount required to be so
withheld or deducted;
(ii)    promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and
(iii)    pay to the Administrative Agent for the account of the Lenders and the
Issuers such additional amount or amounts as is necessary to ensure that the net




52





--------------------------------------------------------------------------------





amount actually received by each Lender and each Issuer will equal the full
amount such Lender or such Issuer would have received had no such withholding or
deduction been required.
Moreover, if any Loan Related Taxes are directly asserted against the
Administrative Agent, any Lender or any Issuer with respect to any payment
received by the Administrative Agent, such Lender or such Issuer hereunder, the
Administrative Agent, such Lender or such Issuer may pay such Loan Related Taxes
and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such Loan Related Taxes (including
any Loan Related Taxes on such additional amount) shall equal the amount such
person would have received had not such Loan Related Taxes been asserted.
If the Borrower fails to pay any Loan Related Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent, for the account
of the respective Lenders, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lenders for any incremental Loan
Related Taxes, interest or penalties that may become payable by any Lender as a
result of any such failure which are incurred without fault of the
Administrative Agent, any Lender or any Issuer. For purposes of this Section
7.8, a distribution hereunder by the Administrative Agent, any Lender or any
Issuer to or for the account of any Lender or any Issuer shall be deemed a
payment by the Borrower.
If a payment made to a Lender under any Loan Document would be subject to United
States federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested in writing by
the Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested in writing by the
Borrower or the Administrative Agent as may be necessary for the Borrower or the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
Upon the request of the Borrower or the Administrative Agent, each Lender that
is organized under the laws of a jurisdiction other than the United States shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time




53





--------------------------------------------------------------------------------





thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Lender is legally entitled to do so), whichever of the following is
applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States is a party;
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI;
(iii)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Lender is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 871(h)(3)(B) or section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable; or
(iv)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
Each party’s obligations under this Section 7.8 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender or Issuer, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Liabilities.
For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
SECTION 8.    COLLATERAL.
To secure the full and prompt payment when due, and the prompt performance, of
all of the Liabilities, the Borrower hereby grants to the Collateral Agent, for
the benefit of the Lenders, each Issuer and the Administrative Agent, pursuant
to the Collateral Documents, a security interest, mortgage and lien upon the
assets described as Collateral in the Security and Intercreditor Agreement. The
Borrower agrees that it will at its sole expense (a) with or without any request
by the Administrative Agent, immediately deliver or cause to be delivered to the
Collateral Agent, in due form for transfer (i.e., endorsed in blank or
accompanied by duly executed blank stock or bond powers), all securities,
chattel paper, instruments and documents of title, if any, at any time




54





--------------------------------------------------------------------------------





representing all or any of the Collateral, and (b) upon request of the
Administrative Agent or the Collateral Agent furnish or cause to be furnished to
the Collateral Agent, in due form for filing or recording the same in all public
offices deemed necessary or appropriate by the Administrative Agent or the
Collateral Agent, as the case may be, such collateral documents, assignments,
security agreements, mortgages, deeds of trust, pledge agreements, consents,
waivers, financing statements, stock or bond powers, and other documents, and
amendments thereto and do such other acts and things, all as the Administrative
Agent or the Collateral Agent may from time to time request to establish and
maintain, to the satisfaction of the Administrative Agent and the Collateral
Agent and in favor of the Collateral Agent for the benefit of the Administrative
Agent and the Lenders, a valid perfected lien or mortgage on and security
interest in all Collateral (free of all other liens, claims and rights of third
parties whatsoever other than Permitted Liens).
SECTION 9.    REPRESENTATIONS AND WARRANTIES.
To induce the Administrative Agent and the Lenders to enter into this Agreement
and make Loans and participate in Letters of Credit and to induce each Issuer to
issue Letters of Credit hereunder, the Borrower represents and warrants that:
9.1    Existence. The Borrower is an exempted company duly incorporated with
limited liability and validly existing and in good standing under the laws of
Bermuda. All of the Borrower’s corporate Restricted Subsidiaries are
corporations duly organized, validly existing and in good standing under the
laws of the states or countries of their respective incorporation. All of the
Borrower’s other Restricted Subsidiaries, if any, are entities duly organized,
validly existing and in good standing under the laws of the jurisdictions of
their respective organization. The Borrower and all of its Subsidiaries are each
in good standing and are duly qualified to do business in each state where,
because of the nature of their respective activities or properties, failure to
be in such good standing or so qualified would have a Material Adverse Effect.
9.2    Authorization. The Borrower has the power and is duly authorized to
execute and deliver this Agreement, the Notes, the Security and Intercreditor
Agreement, the Intercreditor Collateral Agreement and the other Loan Documents
to which it is a party, and is and will continue to be duly authorized to borrow
monies hereunder, grant a security interest in the Collateral and perform its
obligations under this Agreement, the Notes, the Security and Intercreditor
Agreement, the Intercreditor Collateral Agreement and such other Loan Documents.
The execution, delivery and performance by the Borrower of this Agreement, the
Notes, the Security and Intercreditor Agreement, the Intercreditor Collateral
Agreement and the other Loan Documents to which it is a party, and the
borrowings hereunder, and the granting of any security interest provided for in
the Loan Documents, do not and will not require any consent or approval of any
Governmental Authority or authority, stockholder or any other Person, which has
not already been obtained. The Borrower and each of its Restricted Subsidiaries
has the power, right and legal authority to own and operate its properties and
carry on its business as now conducted and proposed to be conducted.




55





--------------------------------------------------------------------------------





9.3    No Conflicts. The execution, delivery and performance by the Borrower of
this Agreement, the Notes, the Security and Intercreditor Agreement, the
Intercreditor Collateral Agreement and the other Loan Documents to which it is a
party do not and will not conflict with, or constitute a breach of, or default
under (a) any provision of law, (b) the charter or by-laws of the Borrower, (c)
any agreement or instrument binding upon the Borrower or (d) any court or
administrative order or decree applicable to the Borrower, and do not and will
not require, or result in, the creation or imposition of any Lien on any asset
of the Borrower or any of its Restricted Subsidiaries, other than Liens arising
pursuant to the Security and Intercreditor Agreement or the Intercreditor
Collateral Agreement.
9.4    Validity and Binding Effect. This Agreement, the Intercreditor Collateral
Agreement and the Security and Intercreditor Agreement are, and the Notes and
other Loan Documents when duly executed and delivered will be, legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies.
9.5    No Default. Neither the Borrower nor any of its Restricted Subsidiaries
is in default under any agreement or instrument (subject to all applicable grace
periods thereunder) to which the Borrower or any Restricted Subsidiary is a
party or by which any of their respective properties or assets is bound or
affected, which might, individually or in the aggregate, have a Material Adverse
Effect. No Event of Default or Unmatured Event of Default exists.
9.6    Insurance. Schedule 9.6 is a complete and accurate description of the
property, casualty and liability insurance maintained by the Borrower as of the
Restatement Effective Date. The certificates or copies of policies evidencing
the Borrower’s insurance coverage, which have been furnished to each Lender and
which are referenced in Schedule 9.6, are complete and accurate.
9.7    Litigation and Contingent Liabilities. No claims, litigation, arbitration
proceedings or governmental proceedings are pending or, to the Borrower’s
knowledge, threatened against or are affecting the Borrower or any of its
Restricted Subsidiaries, the result of which might interfere with the
consummation of any of the transactions contemplated by this Agreement or any
document issued in connection herewith, or is reasonably possible or probable
(as such terms are used in Statement of Financial Accounting Standards No. 5,
March 1975) to result (either in any one case or in the aggregate) in a Material
Adverse Effect. Other than any liability incident to such claims, litigation or
proceedings, or provided for or disclosed in the Audited Financial Statements or
listed on Schedule 9.7, as of the Restatement Effective Date, neither the
Borrower nor any of its Restricted Subsidiaries has any contingent liabilities
which are material to the Borrower and its Restricted Subsidiaries taken as a
whole.




56





--------------------------------------------------------------------------------





9.8    Title; Liens. The Borrower and its Restricted Subsidiaries have good,
legal and marketable title to each of their respective assets, and none of such
assets is subject to any Lien, except for Permitted Liens. No financing
statement (other than any which may have been filed on behalf of the Collateral
Agent or in connection with any Permitted Lien) covering any of the Collateral
is on file in any public office.
9.9    Subsidiaries. As of the Restatement Effective Date, (a) the Borrower has
no Subsidiaries except as listed on Schedule 9.9 and (b) the Borrower and its
Subsidiaries own the percentage of its Subsidiaries as set forth on Schedule
9.9. All equity interests in each Subsidiary have been validly issued, are fully
paid and are non-assessable.
9.10    Partnerships; Limited Liability Companies. As of the Restatement
Effective Date, neither the Borrower nor any of its Restricted Subsidiaries is a
partner, member or joint venturer in any partnership, limited liability company
or joint venture other than the partnerships, limited liability companies and
joint ventures, if any, listed on Schedule 9.10.
9.11    Purpose. The proceeds of the Loans will be used by the Borrower for its
working capital, for the refinancing of existing Indebtedness and for its
purchase of Container Equipment and for general corporate purposes (including
the payment of dividends to its stockholders). The Standby Letters of Credit
shall be used by the Borrower for general corporate purposes. The Commercial
Letters of Credit shall be used by the Borrower in connection with the sale or
shipment of Container Equipment purchased by the Borrower in the ordinary course
of the Borrower’s business.
9.12    Regulations T, U and X. The Borrower and its Subsidiaries are not
engaged in the business of purchasing or selling “margin stock”, as such term is
defined in Regulation U of the FRB, or extending credit to others for the
purpose of purchasing or carrying margin stock, and no part of the proceeds of
any Loan will be used to purchase or carry any margin stock or for any other
purpose which would violate any of Regulation T, U or X of the FRB or any other
regulation therefor.
9.13    Compliance. (a) The Borrower and its Subsidiaries are in compliance with
all statutes and governmental rules and regulations applicable to them, their
businesses and properties, except for any noncompliance which is not reasonably
likely to have a Material Adverse Effect.
(a)    (i) None of the Borrower, any Subsidiary of the Borrower or any Affiliate
of the Borrower: (w) is currently the subject or target of any Sanctions, (x) is
a person included on OFAC’s List of Specially Designated Nationals and Blocked
Persons List, OFAC’s Consolidated Non-SDN List, HMT’s Consolidated List of
Financial Sanctions Targets, the Investment Ban List of the European Union or
any similar list enforced by any other relevant sanctions authority; (y) is (A)
an agency of the government of a country, (B) an organization controlled by a
country, or (C) a Person resident in a country that is subject to a sanctions
program identified on the list maintained by OFAC, or as otherwise published
from time to




57





--------------------------------------------------------------------------------





time, as such program may be applicable to such agency, organization or person;
or (z) derives any of its assets or operating income from investments in or
transactions with any such country, agency, organization or Person; and (ii)
none of the proceeds from the Loans will be used to finance any operations,
investments or activities in, or make any payments to, any such country, agency,
organization, or Person.
(b)    None of the Borrower, any Subsidiary of the Borrower or any Affiliate of
the Borrower (i) is a person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
(c)    Each of the Borrower, any Subsidiary of the Borrower or any Affiliate of
the Borrower is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V) and any other
enabling legislation or executive order relating thereto, and (ii) the Uniting
And Strengthening America By Providing Appropriate Tools Required To Intercept
And Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
(d)    The Borrower and its Subsidiaries have (i) conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and all other similar anti-corruption or anti-bribery
legislation in any other relevant jurisdiction and (ii) instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
9.14    Pension and Welfare Plans. During the twelve-consecutive-month period
prior to the date of the execution and delivery of this Agreement and prior to
the date of any borrowing hereunder, no steps have been taken to terminate any
Pension Plan, and no contribution failure has occurred with respect to any
Pension Plan sufficient to give rise to a Lien under section 303(k) of ERISA or
section 430(k) of the Code. Each Pension Plan complies in all material respects
with all applicable statutes and governmental rules and regulations, and (a) no
Reportable Event has occurred and is continuing with respect to any Pension
Plan, (b) neither the Borrower nor any ERISA Affiliate




58





--------------------------------------------------------------------------------





has withdrawn from any Pension Plan or instituted steps to do so, and (c) no
steps have been instituted to terminate any Pension Plan. No condition exists or
event or transaction has occurred in connection with any Pension Plan which
could result in the incurrence by the Borrower or any ERISA Affiliate of any
material liability, fine or penalty. Neither the Borrower nor any ERISA
Affiliate is a member of, or participating employer in, contributes to, or has
any liability with respect to, any “multiple employer plan” as described in
sections 4063 and 4064 of ERISA or any multiemployer plan within the meaning of
section 4001(a)(3) of ERISA. Neither the Borrower nor any of its Subsidiaries
has any contingent liability with respect to any post-retirement benefit under
any Welfare Plan other than liability for continuation coverage described in
Part 6 of Title I of ERISA, except as listed on Schedule 9.14.
9.15    Environmental Warranties. Except as set forth in Schedule 9.15:
(a)    all facilities and property (including underlying groundwater) owned or
leased by the Borrower or any of its Subsidiaries have been, and continue to be,
owned or leased by the Borrower and its Subsidiaries in material compliance with
all Environmental Laws;
(b)    to the best of Borrower’s knowledge, there have been no past, and there
are currently no pending or to the best of the Borrower’s knowledge threatened:
(i)    claims, complaints, notices or requests for information received by the
Borrower or any of its Subsidiaries with respect to any alleged violation of any
Environmental Law, or
(ii)    complaints, notices or inquiries to the Borrower or any of its
Subsidiaries regarding potential liability under any Environmental Law;
(c)    to the best of the Borrower’s knowledge, there have been no Releases of
Hazardous Materials at, on or under any property now or previously owned or
leased by the Borrower or any of its Subsidiaries that, singly or in the
aggregate, have had, or may reasonably be expected to have, a material adverse
effect on the business, financial condition, operations or properties of the
Borrower and its Subsidiaries;
(d)    the Borrower and its Subsidiaries have been issued and are in material
compliance with all permits, certificates, approvals, licenses and other
authorizations required under the laws of the United States and, to the best of
the Borrower’s knowledge, the applicable laws of other countries, relating to
environmental matters and necessary or desirable for their businesses;
(e)    no property now owned or leased to, and to the best of Borrower’s
knowledge no property previously owned or leased to, the Borrower or any of its
Subsidiaries is listed or proposed for listing (with respect to owned property
only) on the National Priorities List




59





--------------------------------------------------------------------------------





pursuant to CERCLA, on the CERCLIS or on any similar state list of sites
requiring investigation or clean-up;
(f)    to the best of the Borrower’s knowledge, there are no underground storage
tanks, active or abandoned, including petroleum storage tanks, on or under any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries that, singly or in the aggregate, have had, or may reasonably be
expected to have, a material adverse effect on the business, financial
condition, operations or properties of the Borrower and its Subsidiaries;
(g)    neither Borrower nor any Subsidiary of the Borrower has directly
transported or directly arranged for the transportation of any Hazardous
Material to any location which is listed or proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
or which is the subject of federal, state or local enforcement actions or other
investigations which may lead to material claims against the Borrower or any
such Subsidiary for any remedial work, damage to natural resources or personal
injury, including claims under CERCLA;
(h)    there are no polychlorinated biphenyls or friable asbestos present at any
real property now owned or operated by the Borrower or any of its Subsidiaries
or, to the best of Borrower’s knowledge, previously owned or operated by the
Borrower or any of its Subsidiaries that, singly or in the aggregate, have had,
or may reasonably be expected to have, a material adverse effect on the
business, financial condition, operations or properties of the Borrower and its
Subsidiaries; and
(i)    no conditions exist at, on or under any real property now owned or
operated by or, to the best of Borrower’s knowledge, previously owned or
operated by the Borrower or any of its Subsidiaries which, with the passage of
time, or the giving of notice or both, would give rise to liability under any
Environmental Law.
9.16    Taxes. Each of the Borrower and each of its Subsidiaries has filed all
tax returns which are required to have been filed and has paid, or made adequate
provisions for the payment of, all of its Taxes which are due and payable,
except such Taxes, if any, (a) as are being contested in good faith and by
appropriate proceedings and as to which such reserves or other appropriate
provisions as may be required by GAAP have been maintained; or (b) the amount of
which is de minimis. As of the date of this Agreement, the Borrower is not aware
of any proposed assessment against the Borrower or any of its Subsidiaries for
additional Taxes (or any basis for any such assessment) which might be material
to the Borrower and its Subsidiaries taken as a whole.
9.17    Investment Company Act Representation. The Borrower is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940.




60





--------------------------------------------------------------------------------





9.18    Accuracy of Information. All factual information, other than financial
projections, heretofore or contemporaneously furnished by the Borrower in
writing to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all other such factual information hereafter furnished by the Borrower to the
Administrative Agent or any Lender will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and such
information is not, or shall not be, as the case may be, incomplete by omitting
to state any material fact necessary to make such information not misleading.
9.19    Financial Statements. The Audited Financial Statements, copies of which
have been furnished to the Lenders, have been prepared in conformity with
generally accepted accounting principles applied on a basis consistent with that
of the preceding fiscal year end period and present fairly the financial
condition of the Borrower and its Subsidiaries as at such dates and the results
of their operations for the period then ended.
9.20    No Material Adverse Change. Since the date of the Audited Financial
Statements, there has been no material adverse change in the financial condition
of the Borrower and its Subsidiaries taken as a whole.
9.21    EU Bail-In. The Borrower is not an EEA Financial Institution.
SECTION 10.    BORROWER’S COVENANTS.
From the date of this Agreement and thereafter until the expiration or
termination of the Commitments and until the Loans and other Liabilities are
paid and performed in full, the Borrower agrees that, unless at any time the
Majority Lenders shall otherwise expressly consent in writing, it will perform
and fulfill its obligations set forth in this Section 10.
10.1    Financial Statements and Other Reports. The Borrower will furnish or
will cause to be furnished to the Administrative Agent and each of the Lenders:
(a)    Annual Audit Reports. Within 120 days after the end of each fiscal year,
a copy of the annual audit report of the Borrower and its Subsidiaries prepared
on a consolidated basis in conformity with GAAP and certified, without
qualification, by independent certified public accountants of recognized
national standing. Such annual audit report shall (i) include a footnote setting
forth the amount of management fees earned by the Borrower under Management
Agreements from (x) Unrestricted Subsidiaries and (y) all sources other than
Unrestricted Subsidiaries during such fiscal year; (ii) contain a consolidating
schedule showing the consolidated balance sheets of the Borrower and its
Restricted Subsidiaries, TCI and TCCI as of the end of such fiscal year, and the
related consolidated statements of operations, stockholder’s equity and
comprehensive income, and cash flows for the fiscal year then ended, setting
forth in each case in comparative form the




61





--------------------------------------------------------------------------------





figures for the previous fiscal year; and (iii) be accompanied by a letter from
such accountants stating that, in the course of their preparation of such audit
report, they have not become aware of any Event of Default or Unmatured Event of
Default under Section 10.13, 10.15 or 10.16, or if they have become aware of any
such event, describing it in reasonable detail;
(b)    Quarterly Financial Statements. Within 60 days after the end of each
fiscal quarter (other than the last fiscal quarter of each fiscal year), a copy
of the unaudited financial statements of the Borrower and its Subsidiaries for
such fiscal quarter prepared on a consolidated basis in conformity with GAAP
(subject to year-end audit adjustments and the absence of footnotes). Such
financial statements shall (i) include a schedule setting forth the amount of
management fees earned by the Borrower under Management Agreements from (x)
Unrestricted Subsidiaries and (y) all sources other than Unrestricted
Subsidiaries during such fiscal quarter; and (ii) contain a consolidating
schedule showing the consolidated balance sheets of the Borrower and its
Restricted Subsidiaries, TCI and TCCI as of the end of such fiscal quarter, and
the related consolidated statements of operations, stockholder’s equity and
comprehensive income, and cash flows for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
equivalent timeframe for the previous fiscal year;
(c)    Officer’s Certificate and Report. Together with the financial statements
furnished by the Borrower under the preceding clauses (a) and (b), a Compliance
Certificate signed by an Authorized Signatory dated the date of delivery of such
financial statements, to the effect that no Event of Default or Unmatured Event
of Default exists, or, if there is any such event, describing it and the steps,
if any, being taken to cure it, and containing a computation of, and showing
compliance with, each of the financial ratios and restrictions contained in this
Section 10; provided that with respect to such financial ratios and
restrictions, such certification shall be effective only as of the date of such
financial statements;
(d)    Lease Reports. Together with the financial statements furnished by the
Borrower under the preceding clauses (a) and (b), a report of an Authorized
Signatory, relating to the Combined Fleet, dated the date of such financial
statements, setting forth the Utilization Ratio and, if requested by the
Administrative Agent or any Lender, the average monthly and year-to-date lease
rate, in form and substance satisfactory to, and with such additional
information as may be from time to time reasonably requested by, the Majority
Lenders;
(e)    SEC and Other Reports. Copies of each filing and report made by the
Borrower or any Subsidiary with or to any securities exchange or the Securities
and Exchange Commission, and of each communication from the Borrower or any
Subsidiary to




62





--------------------------------------------------------------------------------





stockholders generally concerning events of material significance to the
Borrower or any Subsidiary, promptly upon the filing or making thereof;
(f)    Borrowing Base Certificate. Within 15 Business Days after the end of each
month (and, to the extent reasonably practicable, at any other time upon request
by the Administrative Agent on behalf of the Majority Lenders), a Borrowing Base
Certificate executed by an Authorized Signatory as of the end of such month (or
as of such other requested date with respect to any interim Borrowing Base
Certificate), it being understood that any such interim Borrowing Base
Certificate may, to the extent necessary, be prepared by the Borrower using good
faith reasonable estimates of the information contained therein;
(g)    Container Equipment Reports. Within 60 days after the end of each fiscal
quarter (or, in the case of the fourth fiscal quarter of a fiscal year, 120
days), a summary setting forth (i) the number and types of Container Equipment
then owned by the Borrower, (ii) their aggregate Net Book Value and (iii) their
aggregate original cost (or, upon the Administrative Agent’s request during the
existence of an Event of Default or Unmatured Event of Default, a detailed
report as of the end of each fiscal quarter, setting forth with respect to each
unit of Container Equipment then owned by the Borrower and subject to a Long
Term Lease its (w) serial or other identifying number, (x) in-service date, (y)
Net Book Value (including totals thereof), and (z) original cost (including
totals thereof)); it being understood that, unless reasonably requested by the
Majority Lenders with reasonable notice, such reports shall be limited to all
Revenue Generating Equipment (as defined in the Security and Intercreditor
Agreement) constituting Collateral then owned by the Borrower; and
(h)    Requested Information. Promptly from time to time, such other reports or
information concerning the Borrower or the Collateral as the Administrative
Agent on behalf of the Majority Lenders or any Lender may reasonably request.
10.2    Notices. The Borrower will notify the Lenders in writing of any of the
following immediately upon learning of the occurrence thereof, describing the
same and, if applicable, the steps being taken by the Person(s) affected with
respect thereto:
(a)    Default. The occurrence of an Event of Default or an Unmatured Event of
Default;
(b)    Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding which is material to the Borrower and its Subsidiaries
taken as a whole;
(c)    Pension and Welfare Plans. The Borrower or any ERISA Affiliate becomes
obligated or assumes liability under any “pension plan”, as such term is defined
in section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in section 4001(a)(3) of ERISA); the occurrence of
a Reportable Event with respect




63





--------------------------------------------------------------------------------





to any Pension Plan; the institution of any steps by the Borrower, any ERISA
Affiliate, the PBGC or any other Person to terminate any Pension Plan; the
institution of any steps by the Borrower or any ERISA Affiliate to withdraw from
any Pension Plan; or the incurrence of any material increase in the contingent
liability of the Borrower or any Subsidiary with respect to any post-retirement
Welfare Plan;
(d)    Material Adverse Effect. The occurrence of an event which has had a
Material Adverse Effect;
(e)    Change of Address. Any change in the address or location of the principal
office of the Borrower from its address set forth on Schedule 10.2;
(f)    Change of Jurisdiction of Organization. Any change in the jurisdiction in
which the Borrower is organized;
(g)    Report Regarding Representations. Any material event or change of
circumstance which would prevent the Borrower from remaking, as of any date, the
representations set forth in Sections 9.6, 9.7, 9.8, 9.9, 9.10, 9.14, 9.15 and
9.16 hereof or in Section 2.2 of the Security and Intercreditor Agreement;
(h)    S&P Rating. Promptly upon receipt by the Borrower of notice thereof, and
in any event within five Business Days after any change in the S&P Rating,
notice of such change; and
(i)    Other Events. The occurrence of such other events as the Administrative
Agent or any Lender may from time to time reasonably specify;
provided that no notice given pursuant to this Section 10.2 shall be deemed to
constitute a defense to, or waiver of, (i) any representation set forth in
Section 9 being untrue in any material respect as of the date of this Agreement,
(ii) any failure to perform or satisfy any covenant set forth in Section 10 or
(iii) any Event of Default.
10.3    Existence. The Borrower will maintain and preserve and, subject to the
provisions of clauses (w), (x), (y), and (z) of Section 10.11, cause each
Restricted Subsidiary to maintain and preserve, its existence as a limited
liability company, partnership or corporation, as the case may be, and keep in
force and effect all rights, privileges, licenses, patents, patent rights,
copyrights, trademarks, trade names, franchises and other authority to the
extent material and necessary for the conduct of its business in the ordinary
course as conducted from time to time.
10.4    Nature of Business. The Borrower will engage, and cause each Restricted
Subsidiary to engage, in substantially the same fields of business as it is
engaged in on the date hereof.
10.5    Books, Records and Inspection Rights. (a) The Borrower will maintain,
and cause each Subsidiary to maintain, complete and accurate books and records
in which full and correct




64





--------------------------------------------------------------------------------





entries in conformity with GAAP shall be made of all dealings and transactions
in relation to its respective business and activities. The Borrower will permit,
and cause each Subsidiary to permit, access by the Administrative Agent or any
Lender to the books and records of the Borrower and such Subsidiary at
reasonable time intervals during normal business hours and permit, and cause
each Subsidiary to permit, the Administrative Agent or any Lender to make copies
of such books and records. The Borrower will permit, and will cause each
Subsidiary to permit, the Administrative Agent and each Lender or any of their
respective representatives, at reasonable times and intervals, to visit all of
its offices and to discuss its financial matters with its officers. In addition,
at any time during the existence of an Event of Default or Unmatured Event of
Default, the Administrative Agent and each Lender may discuss financial matters
with the independent public accountants, investment bankers and/or financial
advisors of the Borrower as necessary to protect the interests of the
Administrative Agent or such Lender (and the Borrower hereby authorizes such
independent public accountants, investment bankers and financial advisors to
discuss the Borrower’s financial matters with the Administrative Agent or any
Lender or its representatives whether or not any representative of the Borrower
is present). The Borrower will reimburse the Administrative Agent, its agents
and designees for all reasonable costs and expenses incurred by them in the
course of any such inspection if an Event of Default or Unmatured Event of
Default shall then exist, or if such costs and expenses were incurred in
determining that an Event of Default has been cured or an Unmatured Event of
Default is no longer in effect. Payment of such costs and expenses at any other
time shall be as mutually agreed by the Borrower and the Administrative Agent.
(a)    At the request of the Administrative Agent or the Majority Lenders, the
Borrower shall fully cooperate with the Administrative Agent and auditors or
appraisers selected by the Administrative Agent (which may be employees of the
Administrative Agent) in the completion of a collateral examination of the
assets of the Borrower that comprise the Borrowing Base and such other assets of
the Borrower and/or its Subsidiaries as the Administrative Agent, such auditor
or such appraiser, as applicable, determines are necessary to verify the
Borrowing Base, which examination shall be at the expense of the Borrower;
provided that unless an Event of Default has occurred and is continuing, the
Borrower shall not be obligated to pay for more than one field examination of
any Person in any fiscal year.
10.6    Insurance; Reports. The Borrower will maintain, and cause each
Restricted Subsidiary to maintain, insurance to such extent and against such
hazards and liabilities as is commonly maintained by companies similarly
situated or as the Administrative Agent on behalf of the Majority Lenders may
reasonably request from time to time. Without limiting the generality of the
foregoing sentence, the Borrower will maintain, and cause each Restricted
Subsidiary to maintain, insurance coverage by financially sound and reputable
insurers in such forms and amounts and against such risks as are set forth in
Schedule 10.6 attached hereto, provided that the Borrower shall have the right
to provide any and all insurance required by this Section 10.6 by means of an
equivalent program of self insurance or insurance issued by a captive insurance
carrier if (a) approved in writing by the Majority Lenders or (b) such self
insurance or captive insurance carrier provides




65





--------------------------------------------------------------------------------





insurance up to a maximum amount of $750,000 on an annual basis with the
remainder provided by financially sound third party insurers as provided in this
Section 10.6 and in Schedule 10.6. As soon as available and in any event not
less than five days prior to the date of renewal of any insurance policy, the
Borrower shall furnish (or cause to be furnished) to the Administrative Agent a
broker’s certificate stating that such insurance coverage has been renewed or
replaced. The Borrower has heretofore furnished, and as soon as available and in
any event within 60 days after the date of renewal or replacement of any
insurance policy, the Borrower shall furnish (or cause to be furnished), to the
Administrative Agent certificates of insurance or certified copies of all
insurance policies evidencing such insurance coverage, including loss payable
endorsements naming the Collateral Agent as loss payee with respect to property
and casualty insurance and an additional insured with respect to liability
insurance, which certificates, policies and endorsements shall be consistent in
form and substance with the requirements of Schedule 10.6 attached hereto.
Subject to the next sentence, the Borrower agrees to give, as soon as possible
and in any event not later than five days after it acquires knowledge thereof
(whichever is earlier), notice in writing to the Administrative Agent and the
Collateral Agent of any notice of cancellation of such insurance. The Borrower
agrees to give, as soon as possible and in any event not later than two days
after it acquires knowledge thereof (whichever is earlier), notice in writing to
the Administrative Agent and the Collateral Agent of any notice of cancellation
or reduction of the “War Risks and Strikes, Riots and Civil Commotions” coverage
that the Borrower may have in effect from time to time.
10.7    Repair. The Borrower will maintain, preserve and keep, and cause each
Restricted Subsidiary to maintain, preserve and keep, its properties in good
repair, working order and condition, and from time to time make, and cause each
Restricted Subsidiary to make, all necessary and proper repairs, renewals,
replacements, additions, betterments and improvements thereto so that at all
times the efficiency thereof shall be fully preserved and maintained, ordinary
wear and tear excepted, and excepting disposal of obsolete or damaged equipment.
10.8    Taxes. The Borrower will pay, and cause each Subsidiary to pay, when
due, all of its Taxes, except such Taxes (a) as are being contested in good
faith and by appropriate proceedings and as to which the Borrower or such
Subsidiary has set aside on its books such reserves or other appropriate
provisions therefor as may be required by GAAP; or (b) the amount of which is de
minimis.
10.9    Compliance. The Borrower will comply, and cause each Restricted
Subsidiary to comply, with all statutes and governmental rules and regulations
applicable to it, its businesses and its properties the failure to comply with
which would have a Material Adverse Effect.
10.10    Pension Plans. The Borrower will not, and will not permit any
Subsidiary or ERISA Affiliate to, permit any condition to exist in connection
with any Pension Plan which might constitute grounds for the PBGC to institute
proceedings to have such Pension Plan terminated or a trustee appointed to
administer such Pension Plan. The Borrower will not, and will not permit any




66





--------------------------------------------------------------------------------





Subsidiary or ERISA Affiliate to, engage in, or permit to exist or occur, any
other condition, event or transaction with respect to any Pension Plan which
could result in the incurrence by the Borrower, or by any Subsidiary or ERISA
Affiliate, of any material liability, fine or penalty.
10.11    Merger, Purchase and Sale. The Borrower will not, and will not permit
any Restricted Subsidiary to:
(a)    be a party to any merger or consolidation, unless (i) the Borrower shall
be the surviving or continuing Person, (ii) at the time of such consolidation or
merger and after giving effect thereto no Event of Default or Unmatured Event of
Default shall have occurred and be continuing, (iii) after giving effect to such
consolidation or merger the Borrower would be permitted to incur at least $1.00
of additional Indebtedness under the provisions of Sections 10.13 and 10.19 and
(iv) the Borrower, as the surviving or continuing corporation, derives at least
85% of its revenue from the ownership or management of marine, trucking or other
intermodal containers of any size, function or variety for the purpose of
leasing such containers to various transportation companies throughout the
world;
(b)    except in the normal course of its business, sell, transfer, convey,
lease or otherwise dispose of all or any substantial part (as defined below) of
the assets of the Borrower and its Restricted Subsidiaries taken as a whole,
provided that sale-leaseback or sale-manageback transactions relating to
Container Equipment owned by the Borrower for less than one year and sold for
not less than the Net Book Value thereof shall not be prohibited under this
clause (b) (as used herein, a “sale-manageback” transaction shall mean a sale
wherein at the time of such sale the Borrower shall have entered into an
agreement whereby the Borrower shall manage such Container Equipment for the
purchaser thereof);
(c)    sell or assign, with or without recourse, any accounts receivable or
chattel paper other than (x) in the ordinary course of business or (y) the sale
of Long Term Leases on a fully non-recourse basis, provided that such leases, or
the Container Equipment subject thereto, do not represent, in the reasonable
discretion of the Majority Lenders, a substantial part of the most profitable or
valuable assets of the Borrower or its Restricted Subsidiaries (provided that
nothing herein shall be construed to require the Borrower to obtain the prior
written consent of the Majority Lenders to any such sale of Long Term Leases);
or
(d)    purchase or otherwise acquire all or substantially all the assets of any
Person, unless (i) at the time of such purchase or acquisition and after giving
effect thereto no Unmatured Event of Default or Event of Default shall exist,
(ii) after giving effect to such purchase or acquisition the Borrower would be
permitted to incur at least $1.00 of additional Indebtedness under the
provisions of Sections 10.13 and 10.19 and (iii) after giving effect to such
purchase or acquisition the Borrower derives at least 85% of its revenue from
the ownership or management of marine, trucking or other intermodal containers
of any size,




67





--------------------------------------------------------------------------------





function or variety for the purpose of leasing such containers to various
transportation companies throughout the world.
Notwithstanding the foregoing:
(a)    the Borrower and its Restricted Subsidiaries may sell, transfer, convey,
assign or otherwise dispose of finance leases of, or conditional sale agreements
with respect to, Container Equipment to any Unrestricted Subsidiary;
(b)    any Wholly-owned Restricted Subsidiary may merge into the Borrower or
into or with any other Wholly-owned Restricted Subsidiary;
(c)    any Wholly-owned Restricted Subsidiary may consolidate with any other
Wholly-owned Restricted Subsidiary so long as immediately thereafter 100% of the
Voting Stock or other ownership interest of the resulting Person is owned by the
Borrower or another Wholly-owned Restricted Subsidiary; and
(d)    any Wholly-owned Restricted Subsidiary may sell, transfer, convey, lease
or assign all or a substantial part of its assets to the Borrower or another
Wholly-owned Restricted Subsidiary;
provided, in each of the cases described in clauses (w), (x), (y) and (z) above,
written notice thereof shall have been promptly given to the Administrative
Agent and the Lenders, and that immediately after such transaction and after
giving effect thereto, no Event of Default or Unmatured Event of Default shall
exist.
For purposes of this Section 10.11 only, a sale, transfer, conveyance, lease or
other disposition of assets shall be deemed to involve a “substantial part” of
the assets of the Borrower and its Restricted Subsidiaries only if the value of
such assets, when added to the value of all other assets sold, transferred,
conveyed, leased or otherwise disposed of by the Borrower and its Restricted
Subsidiaries (other than (i) in the normal course of business or (ii) pursuant
to clause (z) of this Section 10.11) during the same fiscal year, exceeds 10% of
Consolidated Net Tangible Assets determined as of the end of the immediately
preceding fiscal year. As used in the preceding sentence, the term “value” shall
mean, with respect to any asset disposed of, such asset’s book value as of the
date of disposition, with “book value” being the value of such asset as would
appear immediately prior to such disposition on the balance sheet of the owner
of such asset prepared in accordance with GAAP.
10.12    Environmental Covenant. The Borrower will, and will cause each of its
Subsidiaries to,
(a)    use and operate all of its facilities and properties in material
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and




68





--------------------------------------------------------------------------------





other authorizations relating to environmental matters in effect and remain in
material compliance therewith, and handle all Hazardous Materials in material
compliance with all applicable Environmental Laws;
(b)    immediately notify the Administrative Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties or compliance with Environmental
Laws, and shall promptly cure and have dismissed with prejudice to the
satisfaction of the Administrative Agent any actions and proceedings relating to
compliance with Environmental Laws; and
(c)    provide such information and certifications which the Administrative
Agent may reasonably request from time to time to evidence compliance with this
Section 10.12.
10.13    Funded Debt Ratio. The Borrower will not at any time permit the Funded
Debt Ratio to exceed 4.0 to 1.0.
10.14    Interest Rate Agreements. The Borrower will not, and will not permit
any Restricted Subsidiary to, enter into any Interest Rate Agreement other than
in the ordinary course of business as a bona fide hedging transaction (and not
for speculation).
10.15    Consolidated Tangible Net Worth. The Borrower will not at any time
permit the sum of (a) Consolidated Tangible Net Worth plus (b) the Borrower’s
Investments in Unrestricted Subsidiaries (calculated as set forth in the
definition of “Restricted Investments”) to be less than $855,000,000.
10.16    Ratio of Consolidated Net Income Available For Fixed Charges to Fixed
Charges. The Borrower will not permit the ratio of (a) Consolidated Net Income
Available for Fixed Charges to (b) Fixed Charges, determined on the last day of
each fiscal quarter for the period of six consecutive fiscal quarters then
ending, to be less than 1.25 to 1.0.
10.17    Modification of Certain Agreements. The Borrower will not consent to
any amendment, supplement or other modification of any of the terms or
provisions contained in, or applicable to, any document or instrument evidencing
or applicable to any subordinated Indebtedness, if after giving effect thereto
such Indebtedness would fail to satisfy the requirements of the definition of
Subordinated Funded Debt.
10.18    Borrower’s and Subsidiaries’ Ownership Interests. The Borrower will not
permit any Subsidiary to purchase or otherwise acquire any shares of the stock
of the Borrower, and the Borrower will not take any action, or permit any
Restricted Subsidiary to take any action, which will result in a decrease in the
Borrower’s or any Restricted Subsidiary’s ownership interest in any Restricted
Subsidiary, except as permitted by clause (x) or clause (y) of Section 10.11.




69





--------------------------------------------------------------------------------





10.19    Indebtedness. The Borrower will not, and will not permit any Restricted
Subsidiary to, incur or permit to exist any Indebtedness, except:
(a)    Indebtedness under the terms of this Agreement;
(b)    Subordinated Funded Debt;
(c)    Indebtedness now or hereafter incurred in connection with (i) Permitted
Liens (including for the avoidance of doubt, the incurrence of additional
Indebtedness secured by Permitted Liens so long as no Event of Default or
Unmatured Event of Default would arise as a result of such incurrence) or (ii)
obligations and liabilities permitted by Section 10.21;
(d)    Unsecured Senior Funded Debt;
(e)    Indebtedness reflected in the Audited Financial Statements;
(f)    Unsecured Vendor Debt;
(g)    unsecured senior Indebtedness not constituting Funded Indebtedness, and
not otherwise permitted pursuant to clauses (a) through (f) above, provided that
the maximum amount of Indebtedness permitted by this clause (g) shall at no time
exceed 5% of Consolidated Tangible Net Worth, and such Indebtedness shall not be
otherwise prohibited under this Agreement; and
(h)    other Indebtedness approved in writing by the Majority Lenders; provided
that no Indebtedness otherwise permitted under clause (b), (d), (f) or (g) shall
be permitted if, immediately after giving effect to the incurrence thereof, an
Event of Default or Unmatured Event of Default shall exist. In no event, however
(subject to the next sentence), shall any Indebtedness which is senior in right
of payment to Subordinated Funded Debt (“Superior Debt”) be issued to any holder
of Subordinated Funded Debt, or vice versa, if the aggregate amount of Superior
Debt held by a holder of Subordinated Funded Debt (a “Simultaneous Holder”)
would exceed 33-1/3% of the total amount of Superior Debt then outstanding
(after giving effect to such issuance). Anything in the immediately preceding
sentence to the contrary notwithstanding, none of the holders of the
Subordinated Funded Debt listed on Schedule II hereto shall be deemed a
Simultaneous Holder by virtue of such Subordinated Funded Debt, provided that
upon the issuance of any additional Superior Debt to any of such holders while
any Subordinated Funded Debt is held by it, each such holder shall be deemed a
Simultaneous Holder for purposes of the immediately preceding sentence and all
Superior Debt held by it shall be considered in determining the Borrower’s
compliance with the provisions of such sentence.




70





--------------------------------------------------------------------------------





10.20    Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create or permit to exist any Lien with respect to any assets now
owned or hereafter acquired, except the following (“Permitted Liens”):
(a)    Liens for current Taxes not delinquent or Taxes being contested in good
faith and by appropriate proceedings and as to which such reserves or other
appropriate provisions as may be required by GAAP are being maintained;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, and
other like statutory Liens arising in the ordinary course of business securing
obligations which are not overdue for a period of more than 30 days after
receipt of notice thereof or which are being contested in good faith and by
appropriate proceedings and as to which such reserves or other appropriate
provisions as may be required by GAAP are being maintained;
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations and other obligations of a like nature incurred in the
ordinary course of business, and Liens and encumbrances upon Real Estate or
Fixtures (as defined in the Security and Intercreditor Agreement) not granted or
created by the Borrower, but which are created pursuant to or arising under
local real estate law;
(e)    Liens in existence prior to the Restatement Effective Date and listed on
Schedule 10.20 and, in the case of the mortgage Lien on the property located at
55 Green Street in San Francisco, any Lien securing any refinancing of the
obligations secured by such mortgage Lien so long as the amount of the
obligations secured thereby is not more than 100% of the fair market value of
such property at the time of, and after giving effect to, the refinancing
thereof;
(f)    the interest of a Lessee in Container Equipment leased or rented to such
Lessee;
(g)    Liens granted pursuant to the Security and Intercreditor Agreement, the
Intercreditor Collateral Agreement or any other Loan Document;
(h)    Liens granted after the Restatement Effective Date to secure the payment
of the purchase price incurred in connection with the acquisition by the
Borrower of Container Equipment only comprising Excluded Collateral from
equipment manufacturers or related or representative financing entities who are
not, and will not become, parties to the Security and Intercreditor Agreement or
the Intercreditor Collateral Agreement, provided that the




71





--------------------------------------------------------------------------------





aggregate amount of all Indebtedness secured by such Liens on such Container
Equipment shall not exceed an amount equal to 100% of Consolidated Tangible Net
Worth;
(i)    Liens securing obligations of the Borrower and its Restricted
Subsidiaries incurred in connection with the leasing of Container Equipment only
comprising Excluded Collateral by the Borrower and its Restricted Subsidiaries,
provided that (i) any such Lien shall be granted to the lessor of such Container
Equipment, (ii) any such Lien shall attach solely to the Borrower’s or a
Restricted Subsidiary’s interest in the subleases of such Container Equipment
leased by the Borrower or a Restricted Subsidiary from such equipment lessor,
any deposit accounts into which the proceeds of such subleases may be deposited
(but only to the extent derived or allocable to such Container Equipment) and
additional collateral to the extent limited to interests relating to such
Container Equipment or subleases, and the proceeds of the foregoing, and (iii)
such lessor shall have become a party to the Intercreditor Collateral Agreement,
but shall not, with respect to the Indebtedness secured thereby, become a party
to the Security and Intercreditor Agreement;
(j)    Liens granted by the Borrower to lenders who shall not, with respect to
the Indebtedness secured thereby, become parties to the Security and
Intercreditor Agreement assisting partnerships or other entities in the
financing or refinancing of Container Equipment which will be managed by the
Borrower pursuant to a Management Agreement, which liens are incidental to the
financing or refinancing of such Container Equipment and which may include the
Borrower’s interest, if any, in such Container Equipment, and to the extent they
relate to such Container Equipment, the leases of such Container Equipment, such
Management Agreement, and additional collateral to the extent limited to
interests relating to such Container Equipment, and the proceeds of the
foregoing, but in all cases only comprising Excluded Collateral;
(k)    Liens in connection with the acquisition of property only comprising
Excluded Collateral (other than Container Equipment) after the Restatement
Effective Date by way of purchase money mortgage, conditional sale or other
title retention agreement, Capitalized Lease or other deferred payment contract,
and attaching only to the property being acquired, if the amount of the
Indebtedness secured thereby is not more than 100% of the lesser of the purchase
price or the fair market value of such property at the time of acquisition
thereof;
(l)    Liens to Subsequent Triton Specified Equipment Lenders in respect of
Subsequent Triton Specified Equipment Lender Collateral, in each case as defined
in the Security and Intercreditor Agreement as in effect on the date of this
Agreement, if the amount of the Indebtedness secured thereby is not less than
80%, nor more than 100% of the lesser of the purchase price or the fair market
value of such property at the time of acquisition or financing thereof;




72





--------------------------------------------------------------------------------





(m)    Liens granted pursuant to the Intercreditor Collateral Agreement;
(n)    Liens not otherwise permitted by the preceding clauses (a) through (m),
inclusive, provided that the Indebtedness secured thereby at any one time
outstanding shall not exceed an amount equal to the remainder of 5% of
Consolidated Tangible Net Worth, minus the outstanding amount of all
Indebtedness described in Section 10.19(h), and such Indebtedness shall
otherwise be permitted under this Agreement; provided that no Lien otherwise
permitted under clause (h), (i), (j), (k), (l) or (n) shall be permitted if,
immediately after giving effect to the incurrence thereof, an Event of Default
or Unmatured Event of Default shall exist.
10.21    Guaranties. The Borrower will not, and will not permit any Restricted
Subsidiary to, become a guarantor or surety of, or otherwise become or be
responsible in any manner (whether by agreement to purchase any obligations,
stock, assets, goods or services, or to supply or advance any funds, assets,
goods or services, or otherwise) with respect to, any undertaking of any other
Person, except for (a) the endorsement, in the ordinary course of collection, of
instruments payable to it or its order, (b) liabilities for partnership
obligations incurred solely as a result of being a general partner in any
general or limited partnership or for membership obligations incurred solely as
a result of being a member in any limited liability company, and (c) Guarantee
Liabilities of the Borrower not otherwise permitted pursuant to clauses (a) and
(b) above so long as both before and after giving effect to the issuance of any
such Guarantee Liability no Event of Default or Unmatured Event of Default shall
exist.
10.22    Transactions with Related Parties. The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into or be a party to any transaction
or arrangement, including the purchase, sale, discounting, lease or exchange of
property or the rendering of any service, with any Related Party, except in the
ordinary course of, and pursuant to the reasonable requirements of the
Borrower’s or such Restricted Subsidiary’s business, unless on terms comparable
to those which the Borrower would obtain in a comparable arm’s-length
transaction with a Person not a Related Party. The parties agree that (i)
employee and officer salaries and bonuses, and loans to employees or officers,
shall not be considered Related Party transactions for purposes of this Section
10.22 and (ii) any sale of Container Equipment from the Borrower or any
Restricted Subsidiary to any Unrestricted Subsidiary pursuant to Section
10.11(b) at the original equipment cost or Net Book Value thereof shall be
deemed to be an arm’s-length transaction.
10.23    Unconditional Purchase Obligations. The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into or be a party to any contract
for the purchase or lease of materials, supplies or other property or services
if such contract requires that payment be made by it regardless of whether or
not delivery is ever made of such materials, supplies or other property or
services.




73





--------------------------------------------------------------------------------





10.24    Negative Pledges, Restrictive Agreements, etc. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, enter into any
agreement (excluding this Agreement and any other Loan Document) prohibiting the
creation or assumption of any Lien upon the Borrower’s properties, revenues or
assets (other than Excluded Collateral) in favor of the Collateral Agent under
or in connection with the Intercreditor Collateral Agreement or the Security and
Intercreditor Agreement, whether now owned or hereafter acquired, or the ability
of the Borrower to amend or otherwise modify this Agreement or any other Loan
Document. The Borrower will not, and will not permit any Restricted Subsidiary
to, enter into any agreement containing any provision which would be violated or
breached by the Borrower’s performance of its obligations hereunder or under any
other Loan Document.
10.25    Use of Proceeds. The Borrower will (a) use the proceeds of the Loans
solely for the purposes set forth in Section 9.11, (b) not permit any proceeds
of the Loans to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying any margin stock”
within the meaning of Regulation U of the FRB and (c) furnish to each Lender,
upon its request, a statement in conformity with the requirements of Federal
Reserve Form U-1 referred to in Regulation U.
10.26    Designation of Unrestricted Subsidiaries. The Borrower may designate
any Subsidiary to be an Unrestricted Subsidiary by giving written notice from an
Authorized Signatory to the Administrative Agent that the Borrower has made such
designation, provided that no Subsidiary may be designated an Unrestricted
Subsidiary unless such designation is treated as a sale of assets and, at the
time of such action and after giving effect thereto, no Event of Default or
Unmatured Event of Default shall have occurred and be continuing. Any Subsidiary
that has been designated an Unrestricted Subsidiary in accordance with the
provisions of this Section 10.26 shall not at any time thereafter be a
Restricted Subsidiary without the prior written consent of the Majority Lenders.
10.27    Restricted Payments. The Borrower will not make, directly or indirectly
or through any Subsidiary, any capital distribution to any equityholder of the
Borrower or any optional payment with respect to Subordinated Funded Debt if an
Event of Default or Unmatured Event of Default exists or would exist after
giving effect to any distribution or payment described in this Section 10.27.
10.28    Anti-Corruption Laws.
(a)    Each of the Borrower and its Subsidiaries shall (a) conduct its
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
any other applicable jurisdiction and (b) maintain policies and procedures
designed to promote and achieve compliance with such laws.




74





--------------------------------------------------------------------------------





(b)    The Borrower and its Subsidiaries shall not directly or indirectly use
the proceeds of any Credit Extension for any purpose that would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or
similar anti-corruption legislation in any other applicable jurisdiction.
10.29    Sanctions. The Borrower and its Subsidiaries shall not, directly or
indirectly, use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, to fund any activities of or business with any Person in any
manner that will result in a violation by the Borrower, any Subsidiary, or, to
the knowledge of the Borrower, any other Person (including any Person party to
this Agreement, whether as Lender, Joint Lead Arranger, Administrative Agent,
Issuer or otherwise), of Sanctions.
10.30    TAL Merger. Within one Business Day after consummation of the TAL
Merger, the Borrower shall deliver to the Administrative Agent a certificate
certifying that after giving effect to the TAL Merger, there has not occurred a
material adverse change since the date of this Agreement in the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole.
SECTION 11.    CONDITIONS TO EFFECTIVENESS OF RESTATEMENT OF EXISTING CREDIT
AGREEMENT AND OF INITIAL AND FUTURE BORROWINGS.
11.1    Conditions to Effectiveness of Amendment and Restatement. The amendment
and restatement of the Existing Credit Agreement accomplished by this Agreement
shall become effective on the date specified in a written notice delivered by
the Administrative Agent (the “Restatement Effective Date”) to the effect that
the Administrative Agent received counterparts of this Agreement duly executed
by each of the parties listed on the signature pages hereto and that all of the
following conditions precedent have been satisfied:
(a)    Good Standing. The Administrative Agent shall have received certificates
of good standing from the applicable public officials dated as of a current date
with respect to the Borrower issued by Bermuda, the States of Nevada and
California and each other state where the Borrower is qualified to do business
or where, because of the nature of its respective business or properties,
qualification to do business is required.
(b)    Insurance. The Administrative Agent shall have received satisfactory
evidence of the existence of insurance on the property of the Borrower as
required by this Agreement and the Security and Intercreditor Agreement in
amounts and with insurers acceptable to the Administrative Agent and the
Majority Lenders, together with evidence establishing that the Collateral Agent,
for the benefit of the Administrative Agent and the Lenders, is named as a loss
payee and/or additional insured, as applicable, on all related insurance
policies.




75





--------------------------------------------------------------------------------





(c)    Payment of Interest, Fees and Expenses. The Administrative Agent shall
have received (i) (for its own account or for the account of the Lenders, as
applicable) payment in full of (A) all of the accrued interest and fees that are
due and payable under the Existing Credit Agreement as of the Restatement
Effective Date and (B) all of the fees that are described in Section 4.6 that
are due and payable on the Restatement Effective Date; and (ii) all reasonable
costs and expenses (including reasonable attorneys’ fees and charges) incurred
by the Administrative Agent in connection with the preparation, execution and
delivery of this Agreement, to the extent then billed.
(d)    Receipt of Documents. The Administrative Agent shall have received all of
the following, each duly executed, as appropriate, and dated as of the
Restatement Effective Date (or such other date as shall be satisfactory to the
Administrative Agent), in form and substance satisfactory to the Administrative
Agent, and each (except for the Notes, of which only the originals shall be
signed) in sufficient number of signed counterparts to provide one for each
Lender:
(i)    Notes. A Note for the account of each Lender that has requested a Note
prior to the Restatement Effective Date.
(ii)    Resolutions; Consents. Copies, duly certified by the secretary or an
assistant secretary of the Borrower, of (x) resolutions of the financing
committee of the Borrower’s board of directors authorizing or ratifying the
execution and delivery of this Agreement, the Notes and the other Loan
Documents, and authorizing the borrowings by the Borrower hereunder, (y) all
documents evidencing other necessary corporate action and (z) all approvals,
licenses or consents, if any, required in connection with the consummation of
the transactions contemplated by this Agreement, the Notes and the other Loan
Documents, or a statement that no such approvals, licenses or consents are so
required.
(iii)    Incumbency. A certificate of the secretary or an assistant secretary of
the Borrower certifying the names of the Borrower’s officers authorized to sign
this Agreement, the Notes and all other Loan Documents to be delivered
hereunder, together with the true signatures of such officers.
(iv)    Waivers, Consents and Amendments. Copies of all waivers and consents of
all necessary or appropriate parties, in each case as may be reasonably required
by the Lenders in connection with the transactions herein contemplated.
(v)    Termination of Subordination Agreement. A termination of the Amended and
Restated Subordination Agreement dated as of June 24, 1994 executed and
delivered by the Borrower in favor of the lenders party to the TCI Credit
Agreement (as defined in Section 11.1(g)).




76





--------------------------------------------------------------------------------





(vi)    Opinion Letters. Favorable opinion letters of (A) Intermodal Finance Law
P.C., counsel to the Borrower, (B) Appleby (Bermuda) Limited, special Bermuda
counsel to the Borrower, and (C) Mayer Brown LLP, New York counsel to the
Administrative Agent, each covering such matters, in such form and having such
content, as shall be reasonably acceptable to the Administrative Agent and its
counsel.
(vii)    Organizational Documents. A certificate of the secretary or assistant
secretary of the Borrower certifying as to and attaching the memorandum of
association (including the certificate of incorporation of the Borrower) and
bye-laws of the Borrower, including all amendments or restatements thereto, as
in effect on the Restatement Effective Date.
(viii)    Closing Certificate. A certificate of an Authorized Signatory of the
Borrower certifying (w) that all representations and warranties of the Borrower
in this Agreement and the other Loan Documents are true and correct on the
Restatement Effective Date, (x) that no Event of Default or Unmatured Event of
Default exists or will result from the transactions contemplated to occur on the
proposed Restatement Effective Date, (y) that since the date of the Audited
Financial Statements, no event has occurred which has had a Material Adverse
Effect and (z) the current S&P Rating.
(e)    Financing Statements. The Administrative Agent shall have received
evidence that all action has been taken with respect to the filing of Uniform
Commercial Code financing statements and continuation statements necessary to
perfect and maintain the Liens of the Collateral Agent under the Security and
Intercreditor Agreement and the other Loan Documents in the appropriate
jurisdictions.
(f)    No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2015 in the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries taken as a whole or in the facts
and information regarding such entities as represented to the Restatement
Effective Date.
(g)    TCI Credit Agreement. The Administrative Agent shall have received
evidence that the lenders and the administrative agent under the Seventh Amended
and Restated Credit Agreement dated as of November 9, 2011 (the “TCI Credit
Agreement”) among TCI, the lenders party thereto, and Bank of America, N.A., as
administrative agent, have assigned their rights and obligations under such
Credit Agreement and received in full all amounts owed to them thereunder (from
the assignee or TCI or both).




77





--------------------------------------------------------------------------------





(h)    Rating. The Borrower shall have obtained an S&P Rating of at least BBB
for the credit facility evidenced by this Agreement.
(i)    Projections. The Administrative Agent shall have received projected
financial statements for the Borrower through December 31, 2019.
(j)    Other. The Administrative Agent and the Lenders shall have received such
other documents, certifications or information as the Administrative Agent or
any Lender may reasonably request.
Without limiting the generality of the provisions of the last paragraph of
Section 13.3(e), for purposes of determining compliance with the conditions
specified in this Section 11.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted, and to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Effective Date specifying its objection thereto.
11.2    All Credit Extensions. The obligation of each Lender to make any Loan
and of each Issuer to issue each Letter of Credit is subject to the following
further conditions precedent that:
(a)    Default. Before and after giving effect to such Credit Extension, no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing.
(b)    Insurance. The Borrower shall be in compliance with all of its
obligations under Section 10.6.
(c)    Representations and Warranties. Before and after giving effect to such
Credit Extension, the representations and warranties in Section 9, and in any
other agreement or certification given by the Borrower or any Subsidiary or any
officer thereof pursuant to this Agreement, shall be true and correct in all
material respects as though made on the date of such Credit Extension. The
Borrower further agrees that all of its representations and warranties set forth
in the Security and Intercreditor Agreement shall be deemed to be
representations and warranties made pursuant to Section 9, as though set forth
therein for all purposes, including for purposes of this Section 11.2(c),
provided that the representations and warranties set forth in Section 2.2 of the
Security and Intercreditor Agreement may also be subject to a report regarding
representations and warranties pursuant to Section 10.2(f) (subject to the
limitations set forth in the proviso set forth in Section 10.2).
(d)    Request for Borrowing or Issuance Request. The Administrative Agent shall
have received a Loan Request in accordance with Section 2.4 or an Issuance
Request in accordance with Section 5.1.




78





--------------------------------------------------------------------------------





(e)    Certification. The Borrower shall have delivered to the Administrative
Agent a certificate of the Borrower, signed on the Borrower’s behalf by its
Authorized Signatory, as to the matters set out in Sections 11.2(a), (b) and
(c). Each request for a Credit Extension, and the acceptance by the Borrower of
the proceeds of any Borrowing, shall constitute a certification required by this
clause (e) that on the date of such Credit Extension (both immediately before
and after giving effect thereto) the statements made in Sections 11.2(a), (b)
and (c) are true and correct.
(f)    Borrowing Base Certificate. The Borrower shall have delivered to the
Administrative Agent a duly completed and executed Borrowing Base Certificate
(which may be the most recent Borrowing Base Certificate delivered by the
Borrower pursuant to Section 10.1(f) or this Section 11.2(f)) demonstrating (a)
that such Borrowing Base is sufficient to cover such Credit Extension after
giving effect to such Credit Extension and (b) the effect of such Credit
Extension on the Borrowing Base.
SECTION 12.    EVENTS OF DEFAULT AND REMEDIES.
12.1    Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
(a)    Non-Payment. Default in the payment, when due, (i) of any principal of
any Loan or Reimbursement Obligation; or (ii) of any interest on any Loan or
Reimbursement Obligation or any fee or other amount payable hereunder and the
continuance thereof for five days.
(b)    Non-Payment of other Indebtedness. Default in the payment when due,
whether by acceleration or otherwise (subject to any applicable grace period),
of any Indebtedness of, or guaranteed by, the Borrower or any Restricted
Subsidiary having a principal amount, individually or in the aggregate, in
excess of $5,000,000 (other than (i) any Indebtedness of any Restricted
Subsidiary to the Borrower or to any other Restricted Subsidiary and (ii) the
Indebtedness described in clause (a) above).
(c)    Default or Acceleration of other Indebtedness. Any event or condition
(other than any event described in Section 12.1(b) above) shall occur which
results in the acceleration of the maturity of any Indebtedness of, or
guaranteed by, the Borrower or any Restricted Subsidiary having a principal
amount, individually or in the aggregate, in excess of $5,000,000 (other than
(i) any Indebtedness of any Restricted Subsidiary to the Borrower or to any
other Restricted Subsidiary and (ii) the Indebtedness described in clause (a)
above) or enables the holder or holders of such other Indebtedness or any
trustee or agent for such holders (any required notice of default having been
given and any applicable grace period having expired) to accelerate the maturity
of such other Indebtedness.




79





--------------------------------------------------------------------------------





(d)    Other Obligations. Default in the payment when due, whether by
acceleration or otherwise, or in the performance or observance of (i) (subject
to any applicable grace period) any obligation or agreement of the Borrower or
any Restricted Subsidiary to or with any Lender (other than any obligation or
agreement of the Borrower hereunder or under any Note or described in Section
12.1(b) or 12.1(c)) in excess of $5,000,000 individually or in the aggregate,
and not arising from clerical oversight or being contested in good faith and
with adequate reserves in accordance with GAAP, or (ii) (subject to any
applicable grace period) any material obligation or agreement of the Borrower or
any Restricted Subsidiary to or with any other Person (other than (x) any such
material obligation or agreement constituting or related to Indebtedness, (y)
accounts payable arising in the ordinary course of business or (z) any material
obligation or agreement of any Restricted Subsidiary to the Borrower or to any
other Restricted Subsidiary), except only to the extent that the existence of
any such default is being contested by the Borrower or such Restricted
Subsidiary, as the case may be, in good faith and by appropriate proceedings and
the Borrower or such Restricted Subsidiary shall have set aside on its books
such reserves or other appropriate provisions therefor as may be required by
GAAP.
(e)    Insolvency. The Borrower or any of its Restricted Subsidiaries becomes
insolvent, or generally fails to pay, or admits in writing its inability to pay,
its debts as they mature, or applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for the Borrower or such
Restricted Subsidiary or a substantial part of the property of the Borrower or
such Restricted Subsidiary, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for the Borrower or any of its
Restricted Subsidiaries or for a substantial part of the property of the
Borrower or any of its Restricted Subsidiaries and is not discharged within 60
days; or any proceeding under any Debtor Relief Law is instituted by or against
the Borrower or any of its Restricted Subsidiaries and, if instituted against
the Borrower or any of its Restricted Subsidiaries, is consented to or
acquiesced in by the Borrower or such Restricted Subsidiary or remains for 60
days undismissed; or any warrant of attachment is issued against any substantial
part of the property of the Borrower or any of its Restricted Subsidiaries which
is not released within 60 days of service.
(f)    Pension Plans. A Termination Event occurs with respect to any Pension
Plan if, at the time such Termination Event occurs, such Pension Plan’s then
“vested liabilities” (as defined in section 3(25) of ERISA) would exceed the
then value of such Pension Plan’s assets by an amount greater than 3% of
Consolidated Tangible Net Worth as of such date and the Majority Lenders
reasonably believe that such Termination Event may result in material liability
to the Borrower.




80





--------------------------------------------------------------------------------





(g)    Specific Defaults. Failure by the Borrower to comply with or perform any
covenant set forth in Section 10.2(a), 10.5, 10.11 through 10.16, 10.19, 10.20,
10.21, 10.24, 10.25, 10.26, 10.27, 10.28, 10.29 or 10.30.
(h)    Other Defaults. Default in the performance of any of the Borrower’s
agreements herein set forth (and not constituting an Event of Default under any
of the other clauses of this Section 12.1) and continuance of such default for
30 days after the earlier of (a) the date upon which an Authorized Signatory of
the Borrower or any Restricted Subsidiary knew or reasonably should have known
of such default or (b) the date upon which notice thereof is given to the
Borrower by the Administrative Agent or any Lender.
(i)    Obligations Under other Loan Documents. Default (subject to any
applicable grace period) in the performance of any of the Borrower’s agreements
set forth in the Security and Intercreditor Agreement or any other Loan Document
(and not constituting an Event of Default under any of the other clauses of this
Section 12.1).
(j)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made by the Borrower herein or in any other
Loan Document is untrue in any material respect on the date made, or any
schedule, statement, report, notice, certificate or other writing furnished by
the Borrower to the Lenders is untrue in any material respect on the date as of
which the facts set forth therein are stated or certified, or any certification
made or deemed made by the Borrower to the Lenders is untrue in any material
respect on or as of the date made or deemed made.
(k)    TCIL Change of Control. Any TCIL Change of Control shall occur.
(l)    Litigation. There shall be entered against the Borrower or any Restricted
Subsidiary one or more judgments or decrees in excess of the greater of (x)
$1,000,000 and (y) 3% of the Consolidated Tangible Net Worth in the aggregate at
any one time outstanding (excluding any judgments or decrees (i) that shall have
been outstanding less than 60 calendar days from the entry thereof or (ii) for
and to the extent which the Borrower or such Restricted Subsidiary is insured
and with respect to which the insurer has assumed responsibility therefor in
writing or for and to the extent which such Person is otherwise indemnified if
the terms of such indemnification are satisfactory to the Majority Lenders), and
either (A) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (B) there shall be any period of 15 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect.
(m)    Security and Intercreditor Agreement; Intercreditor Collateral Agreement.
There shall have occurred an Event of Default under, and as defined in, the
Security and




81





--------------------------------------------------------------------------------





Intercreditor Agreement, or a breach by the Borrower of any of its obligations
under the Intercreditor Collateral Agreement.
(n)    Impairment of Security, etc. Any Loan Document, or any Lien granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Person party thereto; the Borrower or any other
Person shall, directly or indirectly, contest in any manner such effectiveness,
validity, binding nature or enforceability; or any Lien securing any Liabilities
shall, in whole or in part, cease to be a perfected first priority Lien, subject
only to those exceptions expressly permitted by such Loan Document.
12.2    Remedies. If any Event of Default described in Section 12.1 shall exist,
the Administrative Agent may, or upon request of the Majority Lenders, shall (a)
declare all or a portion of the Commitments to be terminated and/or all or a
portion of the Loans and other Liabilities to be due and payable, whereupon to
the extent so declared the Commitments shall immediately terminate and/or the
outstanding Loans and other Liabilities shall become immediately due and
payable, all without notice of any kind (except that if an event described in
Section 12.1(e) occurs, the Commitments shall immediately terminate and all
outstanding Loans and other Liabilities shall become immediately due and payable
without declaration or notice of any kind) and/or (b) demand that the Borrower
immediately deliver to the Administrative Agent Cash Collateral in an amount
equal to all Letter of Credit Outstandings. The Administrative Agent shall
promptly advise the Borrower of any such declaration, but failure to do so shall
not impair the effect of such declaration. Without limiting the foregoing
provisions of this Section 12.2, if an Event of Default exists, the
Administrative Agent may exercise all rights and remedies available upon an
Event of Default pursuant to any Loan Document and applicable law.
SECTION 13.    ADMINISTRATIVE AGENT.
13.1    Appointment and Authority. Each of the Lenders and the Issuers hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section are solely for the benefit of the
Administrative Agent, the Lenders and the Issuers, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.




82





--------------------------------------------------------------------------------





13.2    Non-Reliance on Administrative Agent. Each Lender and the Issuers
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Lender-Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and each Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Lender-Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
13.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default or an Unmatured Event of Default has occurred and
is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Related Parties
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 15.2 and 12.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of




83





--------------------------------------------------------------------------------





competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Event of Default or Unmatured
Event of Default unless and until notice describing such Event of Default or
Unmatured Event of Default is given to the Administrative Agent in writing by
the Borrower, a Lender or an Issuer; and
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Event of Default or an Unmatured Event of Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Section 11 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
13.4    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
13.5    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuer unless the Administrative Agent shall
have received notice to the contrary from such Lender or such Issuer prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent




84





--------------------------------------------------------------------------------





accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
13.6    Resignation of Administrative Agent. (0) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(a)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(b)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuers under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuer
directly, until such time, if any, as the Majority Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
2.7 and other than any rights to indemnity payments or other amounts




85





--------------------------------------------------------------------------------





owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Section and Section 15.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Lender-Related Parties in respect of any actions taken or omitted to be taken by
any of them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
(c)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuer. If Bank of America
resigns as Issuer, it shall retain all the rights, powers, privileges and duties
of an Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as an Issuer and all Letter of Credit
Outstandings with respect thereto, including the right to require the Lenders to
make Alternate Base Rate Loans or fund risk participations in unpaid and
outstanding Reimbursement Obligations pursuant to Sections 5.4 and 5.5. Upon the
appointment of a successor Issuer hereunder, (i) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Issuer, (ii) the retiring Issuer shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents, and (iii)
the successor Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
13.7    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Lender-Related Parties. The exculpatory provisions of
this Section shall apply to any such sub agent and to the Lender-Related Parties
of the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.




86





--------------------------------------------------------------------------------





13.8    No other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers, Book Runner, Syndication Agent or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuer hereunder.
13.9    Funding Reliance.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Alternate Base Rate Loans, prior to 10:30 a.m. on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.4(c) (or, in the case of a Borrowing of Alternate Base
Rate Loans, that such Lender has made such share available in accordance with
and at the time required by Section 2.4(c)) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from the date such amount is made available to the Borrower to the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Alternate Base Rate Loans. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(b)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuers hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuers, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the Issuers, as the




87





--------------------------------------------------------------------------------





case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuer, in immediately
available funds with interest thereon, for each day from the date such amount is
distributed to it to the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
(c)    A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this Section 13.9 shall be conclusive, absent
manifest error.
13.10    Administrative Agent may File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or other judicial proceeding
relative to the Borrower or any Subsidiary, the Administrative Agent
(irrespective of whether the principal of any Loan or Reimbursement Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Reimbursement Obligations and
all other Liabilities that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuers
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the Issuers and the Administrative Agent under
Sections 4.3, 4.4, 4.5, 4.6 and 15.5) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 4.5,
4.6 and 15.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Liabilities or the rights of any Lender or to




88





--------------------------------------------------------------------------------





authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
SECTION 14.    RESTATEMENT OF EXISTING CREDIT AGREEMENT.
14.1    Restatement; Reallocation.
(a)    Effective on the Restatement Effective Date (i) the Existing Credit
Agreement shall be deemed to be restated in the form hereof (except such
provisions thereof which by their terms survive any termination thereof (without
duplicating the obligations of the Borrower under this Agreement)), (ii) each
“Letter of Credit” outstanding under the Existing Credit Agreement shall be
deemed to be a Letter of Credit hereunder and (iii) the Commitments of the
Lenders shall be reallocated in accordance with the terms hereof and each Lender
shall have a direct or participation share equal to its Percentage of all
outstanding Credit Extensions (including each of the Letters of Credit referred
to in clause (ii) above). The Borrower, the Administrative Agent and the
Original Lenders hereby agree that the Borrower will pay, on the Restatement
Effective Date, all interest, fees and other amounts (including amounts payable
pursuant to Section 7.5 of the Existing Credit Agreement, assuming for such
purpose that the loans under the Existing Credit Agreement are being prepaid
rather than reallocated on the Restatement Effective Date) owed to the Original
Lenders under the Existing Credit Agreement.
(b)    To facilitate the reallocation described in clause (a) above, on the
Restatement Effective Date, (i) all revolving loans under the Existing Credit
Agreement shall be deemed to be Loans hereunder, (ii) each Lender that is a
party to the Existing Credit Agreement shall transfer to the Administrative
Agent an amount equal to the excess, if any, of such Lender’s Percentage of all
outstanding Loans hereunder (including any Loans requested by the Borrower on
the Restatement Effective Date) over the amount of all of such Lender’s loans
under the Existing Credit Agreement, (iii) the Administrative Agent shall apply
the funds received from the Lenders pursuant to clause (ii) above, first, on
behalf of the Lenders (pro rata according to the amount of the loans each is
required to purchase to achieve the reallocation described in clause (a)), to
purchase from each Exiting Lender the loans of such Exiting Lender under the
Existing Credit Agreement (and, if applicable, to purchase from any Original
Lender that is a party hereto but which has loans under the Existing Credit
Agreement in excess of such Lender’s Percentage of all then-outstanding Loans
hereunder (including any Loans requested by the Borrower on the Restatement
Effective Date), a portion of such loans equal to such excess), second, to pay
to each Original Lender all interest, fees and other amounts (including amounts
payable pursuant to Section 7.5 of the Existing Credit Agreement, assuming for
such purpose that the loans under the Existing Credit Agreement are being
prepaid rather than reallocated on the Restatement Effective Date) owed to such
Original Lender under the Existing Credit Agreement (whether or not




89





--------------------------------------------------------------------------------





otherwise then due) and, third, as the Borrower shall direct, and (iv) the
Borrower shall select new Interest Periods to apply to all Loans hereunder (or,
to the extent the Borrower fails to do so, such Loans shall become Alternate
Base Rate Loans).
14.2    Deletion of Lenders. On the Restatement Effective Date, each Exiting
Lender shall cease to be a “Lender” under and for all purposes of the Existing
Credit Agreement as amended and restated by this Agreement and shall have no
rights or obligations thereunder, except for (a) rights to receive payment of
indemnities, reimbursements and other similar amounts from the Borrower
(including rights under Section 15.5 of the Existing Credit Agreement), and (b)
obligations to indemnify, reimburse or make payment to the Administrative Agent,
any Lender or the Borrower with respect to actions, failures to act, conditions,
circumstances or events on or prior to the date of such effectiveness.
14.3    Non-Recourse to Original Lenders; No Warranty or Representations;
Independent Credit Analysis. The payments to any of the Original Lenders and the
borrowings from any other Original Lender specified in Section 14.1 shall be
without recourse to the Administrative Agent, any of the Original Lenders, any
of their respective Affiliates or any of their respective officers, directors,
agents or employees.
SECTION 15.    GENERAL.
15.1    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
15.2    Waivers and Amendments.
(a)    Generally. Except as otherwise specifically provided for in this
Agreement, no amendment, modification or waiver of, or consent with respect to,
any provision of this Agreement, the Notes or any other Loan Document shall in
any event be effective unless the same shall be in writing and signed and
delivered by the Majority Lenders and acknowledged by the Administrative Agent,
and then any such amendment, modification, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that no amendment, waiver or consent shall:
(i)    unless consented to by each Lender affected thereby, (A) increase or
extend a Commitment of any Lender or subject any Lender to any additional




90





--------------------------------------------------------------------------------





obligation, (B) reduce the principal of, or interest on, any Loan or any fee or
other Liability payable hereunder or (C) postpone any date fixed for any payment
of principal of, or interest on, any Loan or any fee or other Liability
hereunder,
(ii)    unless consented to by each Lender, (A) waive any condition specified in
Section 11.1, (B) change the Percentages or the aggregate unpaid principal
amount of the Loans, or the number of Lenders which shall be required to take
action hereunder, or the definition of “Majority Lenders” or (C) change any
provision of this Section 15.2 or
(iii)    unless consented to by Lenders having aggregate Percentages of 66 2/3%
or more, amend any provision of this Agreement that would affect the amount of
the Borrowing Base in a manner adverse to the Lenders. No provision of this
Agreement (including Section 13) or of any other Loan Document which relates to
the rights or duties of the Administrative Agent shall be amended, modified or
waived without the written consent of the Administrative Agent, and no provision
of this Agreement or any other Loan Document relating to the rights or duties of
any Issuer in its capacity as such shall be amended, modified or waived without
the written consent of such Issuer.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
(b)    Most Favored Lending Status. If at any time the Borrower is a party to
any agreement, instrument or other document relating to Indebtedness of the
Borrower that has an aggregate principal amount of at least $20,000,000 (any
such agreement, instrument or other document, or amendment, restatement,
supplement or other modification thereto, a “More Favorable Lending Agreement”),
which agreement, instrument or other document includes any financial covenant
(whether affirmative or negative and whether maintenance or incurrence) that is
more restrictive on the Borrower than the financial covenants of this Agreement
or that is not provided for in this Agreement (any such covenant, a “More
Favorable Provision”), then the Borrower shall promptly, and in any event within
five Business Days after becoming party to such More Favorable Lending
Agreement, notify the Administrative Agent (which shall promptly advise each
Lender) of such More Favorable




91





--------------------------------------------------------------------------------





Lending Agreement. Such notice shall include a verbatim statement of each More
Favorable Provision in such More Favorable Lending Agreement. Thereupon, unless
waived in writing by the Majority Lenders within five Business Days after the
Administrative Agent’s receipt of such notice, each such More Favorable
Provision, including any subsequent loosening thereof (but not to levels less
restrictive than those that would otherwise be in effect if it were not for the
operation of this Section 15.2(b)), shall be deemed incorporated by reference in
this Agreement as if set forth fully herein, mutatis mutandis, effective as of
the date when such More Favorable Provision (or loosening thereof in accordance
with the foregoing parenthetical, as applicable) became effective under such
More Favorable Lending Agreement (any More Favorable Provision incorporated
herein or subsequently loosened, as applicable, an “Incorporated Provision”). No
Incorporated Provision may be waived, amended or modified without the written
consent of the Majority Lenders. Thereafter, upon the request of the Majority
Lenders, the Borrower and the Majority Lenders shall enter into an amendment to
this Agreement evidencing the incorporation of such Incorporated Provision
substantially as provided for in such More Favorable Lending Agreement; provided
that no such amendment shall in any way be required to make any Incorporated
Provision effective. Each Incorporated Provision shall (i) remain unchanged
herein notwithstanding any subsequent waiver, amendment or other modification of
the More Favorable Lending Agreement giving rise to such Incorporated Provision
(except to the extent that an amendment or other modification results in such
provision being more restrictive than such Incorporated Provision or less
restrictive but only to the extent that such loosening would not fall below the
levels that would otherwise be in effect if it were not for the operation of
this Section 15.2(b), in which case such Incorporated Provision shall be amended
or modified to become equally restrictive or less restrictive, as applicable)
and (ii) be deemed deleted from this Agreement at such time as the applicable
More Favorable Lending Agreement is fully terminated and no amounts are
outstanding thereunder so long as, at the time of such termination, no Event of
Default or Unmatured Event of Default exists.
15.3    Notices.
(a)    Notices Generally. Except as otherwise expressly provided herein, any
notice hereunder to the Borrower, the Administrative Agent, any Issuer or any
Lender shall be in writing (including facsimile communication) and shall be
given (i) if to the Borrower or the Administrative Agent, at its address or
facsimile number set forth on Schedule 10.2, and (ii) if to any Lender or any
Issuer, at its address or facsimile number set forth in its Administrative
Questionnaire or, in each case, at such other address or facsimile number as the
recipient may, by written notice, designate as its address or facsimile number
for purposes of notices hereunder. All such notices shall be deemed to be given
when transmitted by facsimile, when personally delivered or, in the case of a
mailed notice, when sent by registered or certified mail, postage prepaid, in
each case addressed as specified in this Section 15.3;




92





--------------------------------------------------------------------------------





provided that notices to the Administrative Agent under Section 2, Section 6 and
this Section 15.3 shall not be effective until actually received by the
Administrative Agent.
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any Issuer
pursuant to Section 2 if such Lender or such Issuer, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Issuers or
the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.
(c)    The Platform. The Borrower hereby acknowledges that the Administrative
Agent and/or the Joint Lead Arrangers may, but shall not be obligated to, make
available to the Lenders and the Issuers materials and/or information provided
by or on behalf of the Borrower hereunder (collectively, “Borrower Materials”)
by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar or a
substantially similar electronic transmission system (the “Platform”). THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE ADMINISTRATIVE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
ADMINISTRATIVE AGENT PARTY IN CONNECTION WITH THE BORROWER




93





--------------------------------------------------------------------------------





MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Lender-Related Parties (collectively, the “Administrative Agent Parties”)
have any liability to the Borrower, any Lender, any Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform,
through any other electronic platform or electronic messaging service or through
the Internet.
(d)    Reliance by the Administrative Agent, the Issuers and the Lenders. The
Administrative Agent, the Issuers and the Lenders shall be entitled to rely and
act upon any notices (including telephonic notices, Loan Requests, and Issuance
Requests) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Issuer,
each Lender and the Lender-Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
15.4    USA Patriot Act Notice. Each of the Administrative Agent and the Lenders
hereby notify the Borrower that pursuant to the requirements of the USA Patriot
Act (Title III of Pub.L. 107-56 (signed into law October 26, 2001)) (the “Act”),
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow the Administrative Agent or the Lenders, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
15.5    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out of pocket expenses incurred
by the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent (including the
reasonable fees, charges and disbursements of in-house counsel, provided such
fees and expenses are set forth in reasonable and appropriate detail) and of
local counsel, if any, who may be retained by such counsel)), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this




94





--------------------------------------------------------------------------------





Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by each Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any
Issuer (including reasonable fees, charges and disbursements of in-house counsel
of the Administrative Agent, such Lender or such Issuer, provided such fees,
charges and disbursements are set forth in reasonable and appropriate detail))
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (iv) any civil penalty or fine assessed by OFAC against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof, by the Administrative Agent or any
Lender as a result of conduct of the Borrower that violates a sanction enforced
by OFAC.
(b)    The Borrower shall indemnify the Administrative Agent (and any subagent
thereof), each Lender, each Issuer and each Lender-Related Party of any of the
foregoing Persons (each such Person, an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee (including the fees and time charges and disbursements for
in-house counsel to such Indemnitee, provided such fees and time charges are set
forth in reasonable detail)), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower but excluding such Indemnitee
and its Lender-Related Parties) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Lender-Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any other liability under any Environmental Law related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim,




95





--------------------------------------------------------------------------------





litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under clause (a) or (b) above to be paid by it to the
Administrative Agent (or any sub-agent thereof), any Issuer or any
Lender-Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), such Issuer or such
Lender-Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s Percentage at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), provided, further, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or any
Issuer in its capacity as such, or against any Lender-Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) or any
Issuer in connection with such capacity. The obligations of the Lenders under
this clause (c) are several and not joint.
(d)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, and acknowledges that no other Person shall have, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)    All amounts due under this Section shall be payable on demand.




96





--------------------------------------------------------------------------------





(f)    The agreements in this Section and the indemnity provisions in Section
15.3(d) shall survive the resignation of the Administrative Agent and Bank of
America in its capacity as an Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other obligations of the Borrower under this Agreement and the other
Loan Documents.
15.6    Governing Law; Entire Agreement. THIS AGREEMENT AND EACH NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. All obligations of the Borrower and rights of the Lenders and the
Administrative Agent expressed herein, in the Notes or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. This Agreement, the Notes and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.
15.7    Successors and Assigns. This Agreement shall be binding upon the
Borrower, the Lenders, the Issuers and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of the
Borrower, the Lenders, the Issuers and the Administrative Agent and the
respective successors and assigns of the Lenders, the Issuers and the
Administrative Agent. The Borrower shall not assign its rights or duties
hereunder without the consent of the Administrative Agent and all of the
Lenders, and the rights of sale and assignment and transfer of the Loans are
subject to Section 15.8.
15.8    Assignments and Participations.
(a)    Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans (including participations in
Letters of Credit) at the time owing to it); provided that
(i)    except in the case of an assignment (x) of the entire remaining amount of
the assigning Lender’s Commitments and the Loans at the time owing to it or (y)
to a Lender or an Affiliate of a Lender, the aggregate amount of the Commitment
of such Lender (which for this purpose includes Loans outstanding thereunder)
or, if the Commitments are not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$10,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that, except
in the case of an assignment




97





--------------------------------------------------------------------------------





of the entire remaining amount of the assigning Lender’s Commitments and the
Loans at the time owing to it no such assignment shall leave the assigning
Lender with Commitments of less than $10,000,000;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitments assigned;
(iii)    any assignment of a Commitment must be approved by the Administrative
Agent and the Issuers unless the Person that is the proposed assignee is itself
a Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and
(iv)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
15.8, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
Any attempted assignment and delegation not made in accordance with this Section
15.8 shall be null and void.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (b) below, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 7.1, 7.5, 7.8 and 15.5 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from such Lender having
been a Defaulting Lender. If requested by the assignee Lender, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) below.
(b)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment




98





--------------------------------------------------------------------------------





and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and Reimbursement Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by each of the Borrower, the Lenders and the Issuers at
any reasonable time and from time to time upon reasonable prior notice.
(c)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person), a Defaulting
Lender, a Disqualified Person, the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or Loans (including such Lender’s participations in Letters
of Credit) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Participant shall be bound by Section 15.17 and (iv) the Borrower,
the Administrative Agent, the Lenders and the Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Notwithstanding anything to the contrary
herein, a Lender may not enter into any agreement or arrangement with the
Borrower or any of the Borrower’s Affiliates or Subsidiaries that would have an
economic effect substantially similar to an assignment or a participation of all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or Loans (including such
Lender’s participations in Letters of Credit) owing to it). For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 15.5(c)
without regard to the existence of any participation.
(d)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the proviso to
Section 15.2 that affects such Participant. Subject to clause (e) below, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 7.1, 7.5 and 7.8 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (a) above. To the extent
permitted by law, each




99





--------------------------------------------------------------------------------





Participant also shall be entitled to the benefits of Section 6.4 as though it
were a Lender, provided such Participant agrees to be subject to Section 6.5 as
though it were a Lender.
(e)    A Participant shall not be entitled to receive any greater payment under
Section 7.1 or 7.8 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that is organized under the laws of a
jurisdiction other than the United States shall not be entitled to the benefits
of Section 7.8 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with the last paragraph of Section 7.8 as though it were a Lender.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 13.9(b). Each party hereto hereby agrees that (i) neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrower under this Agreement (including its obligations under Section 7.1),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such




100





--------------------------------------------------------------------------------





SPC any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee in the amount of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) subject to Section 15.17, disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee or credit or liquidity enhancement to such SPC.
(h)    Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitments and Loans pursuant to clause (a)
above, Bank of America may, upon 30 days’ notice to the Borrower and the
Lenders, resign as an Issuer. In the event of any such resignation as an Issuer,
and if there are no other Issuers at the time of such resignation, the Borrower
shall be entitled to appoint from among the Lenders willing to serve in such
capacity a successor Issuer hereunder; provided that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America as
an Issuer. If Bank of America resigns as an Issuer, it shall retain all the
rights, powers, privileges and duties of an Issuer hereunder with respect to all
Letters of Credit issued by it that are outstanding as of the effective date of
its resignation as an Issuer and all Reimbursement Obligations with respect
thereto (including the right to require the Lenders to make Loans that are
Alternate Base Rate Loans or fund risk participations in Letters of Credit
pursuant to Section 5.4). Upon the appointment of a successor Issuer, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuer, as the case may be, and (ii) the
successor Issuer shall issue letters of credit in substitution for the Letters
of Credit, if any, issued by Bank of America that are outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
(i)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any Issuer or
any Lender hereunder




101





--------------------------------------------------------------------------------





(and interest accrued thereon) and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit in
accordance with its Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
15.9    Survival. The obligations of the Borrower under Sections 7 and 15.5, and
the obligations of the Lenders under Section 15.5(c), shall in each case survive
any termination of this Agreement, the payment in full of all Liabilities and
the termination of all Commitments. The representations and warranties made by
the Borrower in this Agreement and in each other Loan Document shall survive the
execution and delivery of this Agreement and each such other Loan Document.
15.10    Effect of Amendment and Restatement.
(a)    This Agreement is an amendment and restatement of the terms and
provisions of the Existing Credit Agreement. Neither the execution and delivery
of this Agreement by the Borrower or any Lender, nor any of the terms or
provisions contained herein, shall be construed (a) to be a payment on or with
respect to the Indebtedness outstanding under the Existing Credit Agreement or
(b) to release, terminate or otherwise adversely affect all or any part of any
Lien heretofore granted to or retained by the Collateral Agent with respect to
any Collateral. Without limiting the foregoing, the Borrower hereby ratifies and
confirms the grant of security interest pursuant to, and all other terms and
provisions of, the Security and Intercreditor Agreement, the Intercreditor
Collateral Agreement and each other Collateral Document.
(b)    The Borrower confirms to the Administrative Agent and the Lenders that
(i) each Collateral Document continues in full force and effect on the
Restatement Effective Date after giving effect to this Agreement and is the
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity; (ii) the obligations and liabilities secured under
each Collateral Document include all obligations and liabilities of the Borrower
under this Agreement; and (iii) each reference in the Collateral Documents to
the “Credit Agreement” or the “Member Bank Credit Agreement” or similar terms
shall, on and after the Restatement Effective Date, be deemed to be a reference
to this Agreement.
(c)    When counterparts executed by all the parties shall have been lodged with
the Administrative Agent (or, in the case of any Lender as to which an executed
counterpart shall not have been so lodged, the Administrative Agent shall have
received facsimile or




102





--------------------------------------------------------------------------------





other written confirmation from such Lender) and all of the conditions set forth
in Section 11 shall have been satisfied, this Agreement shall become effective
as of the date hereof, and at such time the Administrative Agent shall notify
the Borrower and each Lender.
(d)    The Borrower, the Lenders that are party to the Existing Agreement and
Bank of America, N.A., as administrative agent under the Existing Agreement,
acknowledge and agree that upon the effectiveness of this Agreement on the
Effective Date, the Existing Agreement shall terminate and be of no further
force or effect (except that any provision thereof which by its terms survives
termination thereof shall continue in full force and effect for the benefit of
the applicable party or parties), all without any other action by any Person.
15.11    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
15.11, if and to the extent that the enforceability of any provision in this
Agreement relating to Defaulting Lenders shall be limited by any Debtor Relief
Law, as determined in good faith by the Administrative Agent or an Issuer, as
applicable, then such provision shall be deemed to be in effect only to the
extent not so limited.
15.12    Execution in Counterparts, Effectiveness, etc. This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original, but all such counterparts shall constitute together
but one and the same Agreement. Delivery of a counterpart hereof, or a signature
page hereto, by facsimile or in a .pdf or similar file shall be effective as
delivery of a manually-executed original counterpart hereof.
15.13    Investment. Each Lender represents and warrants that: (a) it is
acquiring any Note to be issued to it hereunder for its own account as a result
of making a loan in the ordinary course of its commercial banking business and
not with a view to the public distribution or sale thereof, nor with any present
intention of selling or distributing such Note, but subject, nevertheless, to
possible assignments or participations thereof pursuant to Section 15.8 and to
any legal or administrative requirement that the disposition of such Lender’s
property at all times be within its control, and (b) in good faith it has not
and will not rely upon any margin stock (as such term is defined in Regulation U
of the FRB) as collateral in the making and maintaining of its Loans.
15.14    Other Transactions. Nothing contained herein shall preclude the
Administrative Agent or any other Lender from engaging in any transaction, in
addition to those contemplated by




103





--------------------------------------------------------------------------------





this Agreement or any other Loan Document, with the Borrower or any of its
Affiliates in which the Borrower or such Affiliate is not restricted hereby from
engaging with any other Person.
15.15    Forum Selection and Consent to Jurisdiction. SUBJECT TO ANY CONTRARY
PROVISION IN THE SECURITY AND INTERCREDITOR AGREEMENT RELATING TO FORUM
SELECTION BY THE COLLATERAL AGENT WITH RESPECT TO ACTIONS BROUGHT THEREUNDER BY
THE COLLATERAL AGENT, ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, ANY ISSUER, ANY LENDER OR THE BORROWER SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE BORROWER
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE
AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
CONNECTION WITH SUCH LITIGATION. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. THE BORROWER HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE
BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
15.16    Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE ISSUERS, THE
LENDERS AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN




104





--------------------------------------------------------------------------------





CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, THE ISSUERS, THE LENDERS OR THE BORROWER. THE BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT, THE ISSUERS AND THE LENDERS ENTERING INTO THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT.
15.17    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, each Lender and each Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’
Lender-Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over it and its Lender-Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement or (ii) any actual or prospective party (or its Lender-Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Borrower or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Lender, any Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information of a
non-public, confidential and proprietary nature received from the Borrower or
any Subsidiary relating to the




105





--------------------------------------------------------------------------------





Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
The Administrative Agent, the Lenders and the Issuers acknowledge that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.
15.18    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the obligations hereunder.
15.19    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any Issuer or any Lender, or
the Administrative Agent, any Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuer or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and each
Issuer severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders and the Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Liabilities and the termination of this Agreement.




106





--------------------------------------------------------------------------------





15.20    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Joint Lead Arrangers are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent and
the Joint Lead Arrangers, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent and
the Joint Lead Arrangers is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Joint Lead Arranger has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor the Joint Lead Arrangers has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent the Joint Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
15.21    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including Assignment and Assumptions,
amendments or other modifications, Loan Requests, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it; provided, further that if a Lender requests an
original Note, such Lender shall be under no obligation to accept an electronic
signature on such Note.




107





--------------------------------------------------------------------------------





15.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any the parties hereto, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by, (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.
[Remainder of page intentionally left blank]






108





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
TRITON CONTAINER INTERNATIONAL LIMITED




By:                            
Name:                        
Title:                        




Signature Page to TCIL Credit Agreement



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as Administrative Agent






By:                         
Name:
Title:




Signature Page to TCIL Credit Agreement





--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Lender and as an Issuer






By:                            
Name: Matthew N. Walt
Title: Vice President




Signature Page to TCIL Credit Agreement





--------------------------------------------------------------------------------







MUFG UNION BANK, N.A.






By:                            
Name:                        
Title:                        




Signature Page to TCIL Credit Agreement





--------------------------------------------------------------------------------







SUNTRUST BANK






By:                            
Name:                         
Title:                         




Signature Page to TCIL Credit Agreement





--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A.,






By:                            
Name:                         
Title:                         






Signature Page to TCIL Credit Agreement



